Exhibit 10.46
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
EXECUTION COPY


AMENDMENT NUMBER ONE
Subservicing Agreement
dated as of August 17, 2018
by and between
NEW RESIDENTIAL MORTGAGE LLC
and
OCWEN LOAN SERVICING, LLC
This AMENDMENT NUMBER ONE is made this 17th day of August, 2018, by and between
OCWEN LOAN SERVICING, LLC, as subservicer (the “Subservicer”), and NEW
RESIDENTIAL MORTGAGE LLC, as owner/servicer (the “Owner/Servicer”), to that
certain Subservicing Agreement, dated as of July 23, 2017 (the “Agreement”), by
and between the Subservicer and the Owner/Servicer.
RECITALS
WHEREAS, the Subservicer and the Owner/Servicer desire to amend the Agreement,
subject to the terms hereof, to modify the Agreement as specified herein; and
WHEREAS, the Subservicer and the Owner/Servicer each have agreed to execute and
deliver this Amendment Number One on the terms and conditions set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1. Amendments. Effective as of August 17, 2018, the Agreement is hereby
amended as follows:
(a)The Agreement is hereby amended by replacing all references to “Subservicer
Parent” with “Corporate Parent”.
(b)Article I of the Agreement is hereby amended by adding the following new
definitions in alphabetical order therein:


“Confidentiality Agreement: That certain Confidentiality Agreement, dated as of
May 5, 2015, by and between New Residential Investment Corp. and Subservicer.”


“Disclosing Party: Shall have the meaning assigned to such term in Section
10.12.”




1



--------------------------------------------------------------------------------




“New RMSR Agreement: That certain New RMSR Agreement, dated as of January 18,
2018, by and among the Subservicer, Owner/Servicer, HLSS and MSR – EBO, as
amended, supplemented or otherwise modified from time to time.”


“NRM Agency Subservicing Agreement: The Subservicing Agreement, dated as of
August 17, 2018, between NRM, as owner/servicer, and Subservicer, as subservicer
for agency loans.”


“NRZ O/S Entity: Each of Owner/Servicer, Shellpoint, HLSS and MSR – EBO.”


“NRZ Servicing/Subservicing Agreement: Each of the this Agreement, the Servicing
Addendum and the Shellpoint PLS Subservicing Agreement.”


“PHH: PHH Mortgage Corporation.”


“PMI Proceeding Advance: Any and all Losses incurred by the Subservicer (or any
agent, attorney, Vendor and/or representative of the Subservicer) in connection
with any PMI Proceeding, regardless whether the Subservicer and/or the
Owner/Servicer is entitled under the related Servicing Agreement to be
reimbursed for such Losses.”


“Servicing Addendum: That certain Servicing Addendum attached as Annex 1 to the
New RMSR Agreement as may be amended, supplemented or otherwise modified from
time to time.”


“Shellpoint: New Penn Financial, LLC, d/b/a Shellpoint Mortgage Servicing.”


“Shellpoint PLS Subservicing Agreement: The Subservicing Agreement, dated as of
August 17, 2018, between Shellpoint, as owner/servicer, and Subservicer, as
subservicer for non-agency loans.”
(a)The definition of “Affiliate” in Article I of the Agreement is hereby amended
by deleting the existing definition in its entirety and replacing it with the
following (modified text underlined for review purposes):


“Affiliate: (i) With respect to Subservicer, Corporate Parent, OMS, Homeward
Residential Holdings, Inc., Homeward Residential Inc. and the direct or indirect
wholly-owned subsidiaries of Subservicer and the direct or indirect subsidiaries
of Corporate Parent involved in forward mortgage servicing, forward mortgage
lending or related ancillary services and (ii) with respect to the
Owner/Servicer, HLSS, MSR-EBO, Shellpoint, New Residential Investment Corp. and
the direct or indirect wholly-owned subsidiaries of New Residential Investment
Corp.”




2



--------------------------------------------------------------------------------




(b)The definition of “Approved Third-Party Appraisers” in Article I of the
Agreement is hereby amended by deleting the existing definition in its entirety
and replacing it with the following (modified text underlined for review
purposes):


“Approved Third-Party Appraisers: The following parties and any other
residential mortgage servicing appraisal service provider agreed upon by
Owner/Servicer and the Subservicer as an “Approved Third-Party Appraiser” for
purposes of this Agreement: [***], or any successors thereto, unless either
party hereto provides written notice to the other party of its disapproval of
such successor.”
(c)The definition of “Change of Control” in Article I of the Agreement is hereby
amended by deleting the existing definition in its entirety and replacing it
with the following (modified text underlined for review purposes):


“Change of Control: Unless otherwise consented to by Owner/Servicer (a decision
on which shall not be unreasonably delayed) with respect to the Subservicer,
shall mean (i) any transaction or event as a result of which the Corporate
Parent ceases to own, directly or indirectly, more than 50% of the stock of
Subservicer; (ii) the sale, transfer, or other disposition of all or
substantially all of Subservicer’s assets (excluding any such action taken in
connection with any securitization transaction or routine sales of mortgage
loans); or (iii) the consummation of a merger or consolidation of Subservicer
with or into another entity or any other corporate reorganization, if more than
fifty percent (50%) of the combined voting power of the continuing or surviving
entity’s equity outstanding immediately after such merger, consolidation or such
other reorganization is owned by persons who were not equityholders of the
Subservicer immediately prior to such merger, consolidation or other
reorganization. Unless otherwise consented to by Owner/Servicer (a decision on
which consent shall not be unreasonably delayed) with respect to the Corporate
Parent, shall mean (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Effective Date)
shall have obtained the power (whether or not exercised) to elect a majority of
the board of directors (or equivalent governing body) of the Corporate Parent
(ii) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act as in effect on the Effective Date) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act as in effect on the Effective Date), directly or indirectly, of forty nine
percent (49%) or more on a fully diluted basis of the voting interests in the
Corporate Parent’s Equity Interests, or (iii) the current members of the
Corporate Parent’s board of directors as of the Effective Date (or equivalent
governing body) shall cease to represent a majority of the directors of the
Corporate Parent’s board of directors (or equivalent governing body).
Notwithstanding the foregoing, Owner/Servicer agrees that it shall be deemed to
consent to the transaction set forth on Schedule 1.1.”


3



--------------------------------------------------------------------------------




(d)The definition of “Business Day” in Article I of the Agreement is hereby
amended by deleting the existing definition in its entirety and replacing it
with the following (modified text underlined for review purposes):
Business Day: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the States of New York, California, Florida, Iowa,
Texas, New Jersey or the Commonwealth of Pennsylvania are authorized or
obligated by law or by executive order to be closed, (c) a day that is not a
business day as provided in the applicable Servicing Agreement or (d) such other
days as agreed upon by the parties in writing.
(e)

(f)The definition of “Confidential Information” in Article I of the Agreement is
hereby amended by deleting the existing definition in its entirety and replacing
it with the following (modified text underlined for review purposes):


“Confidential Information: Any and all information regarding the transactions
contemplated by this Agreement, Consumer Information, the proprietary,
confidential and non-public information or material relating to the business
(including business practices) of the Disclosing Party (as defined in Section
10.12) (or the Disclosing Party’s clients and investors), information regarding
the financial condition, operations and prospects of the Disclosing Party, and
any other information that is disclosed to one party by or on behalf of the
other party or any of their respective Affiliates or representatives, either
directly or indirectly, in writing, orally or by drawings or by permitting
inspection of documents or other tangible expression, whether exchanged before
or after the date of this Agreement, and contained in any medium, which the
Disclosing Party considers to be non-public, proprietary or confidential.
Confidential Information includes (but is not limited to) all (a) information
relating to HLSS and MSR–EBO’s interest in the Rights to MSRs and/or Excess
Servicing Fee (each as defined in the New RMSR Agreement) or the amount,
characteristics or performance of the Mortgage Loans or any economic or
noneconomic terms of this Agreement; (b) information relating to research and
development, discoveries, formulae, inventions, policies, guidelines, displays,
specifications, drawings, codes, concepts, practices, improvements, processes,
know-how, patents, copyrights, trademarks, trade names, trade secrets, and any
application for any patent, copyright or trademark; and (c) descriptions,
financial and statistical data, business plans, data, pricing, reports, business
processes, recommendations, accounting information, identity of suppliers,
business relationships, personnel information, technical specifications,
computer hardware or software, information systems, customer lists, costs,
product concepts and features, corporate assessments strategic plans, services,
formation of investment strategies and policies, other plans, or proposals, and
all information encompassed in the foregoing. Information relating to the
Disclosing Party’s consultants, employees, clients, investors, customers,
members, vendors, research and development, software, financial condition or
marketing plans is also considered Confidential Information.”


4



--------------------------------------------------------------------------------




(g)The definition of “Consumer Information” in Article I of the Agreement is
hereby amended by deleting the existing definition in its entirety and replacing
it with the following (modified text underlined for review purposes):


“Consumer Information: Any personally identifiable information relating to a
Mortgagor which is considered “nonpublic personal information” of “customers” or
“consumers” as those terms are defined in the GLBA.”
(h)The definition of “Exit Fee Percentage” in Article I of the Agreement is
hereby amended by deleting the existing definition in its entirety and replacing
it with the following (modified text underlined for review purposes):


“Exit Fee Percentage: The applicable basis points set forth in Exhibit D
associated as of the actual transfer date set forth in Exhibit D.”
(i)The definition of “Material Adverse Effect” in Article I of the Agreement is
hereby amended by deleting the existing definition in its entirety and replacing
it with the following (modified text underlined for review purposes):


“Material Adverse Effect: With respect to the Subservicer (a) a Material Adverse
Change with respect to the Subservicer or any of its Affiliates taken as a
whole; (b) a material impairment of the ability of the Subservicer to perform
under this Agreement, or to avoid a Subservicer Termination Event; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of this Agreement against the Subservicer; or (d) a material
adverse effect upon the value or marketability of a material portion of the
Servicing Rights related to the Mortgage Loans subserviced pursuant to this
Agreement and subserviced or serviced pursuant to any NRZ Servicing/Subservicing
Agreement, taken as a whole. With respect to the Servicing Rights related to the
Mortgage Loans subserviced pursuant to this Agreement and subserviced or
serviced pursuant to any NRZ Servicing/Subservicing Agreement, a material
adverse effect (a) upon the value or marketability of a material portion of the
Servicing Rights or (b) on the ability of the Subservicer to realize the full
benefits of the Servicing Rights. With respect to the Owner/Servicer (a) a
Material Adverse Change with respect to the Owner/Servicer or any of its
Affiliates taken as a whole; (b) a material impairment of the ability of the
Owner/Servicer to perform under this Agreement, or to avoid any Owner/Servicer
Termination Event under this Agreement (that cannot be timely cured, to the
extent a cure period is applicable); (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of this Agreement against
the Owner/Servicer; or (d) a material adverse effect upon the value or
marketability of a material portion of the Servicing Rights related to the
Mortgage Loans subserviced pursuant to this Agreement and any NRZ
Servicing/Subservicing Agreement, taken as a whole.”
(j)The definition of “Measurement Balance” in Article I of the Agreement is
hereby amended by deleting the existing definition in its entirety and replacing
it with the following:


5



--------------------------------------------------------------------------------






“Measurement Balance: As of any date of determination, the unpaid principal
balance of the Measurement Loans (other than any Mortgage Loans subserviced by
Subservicer pursuant to the NRM Agency Subservicing Agreement).
(k)The definition of “Measurement Loans” in Article I of the Agreement is hereby
amended by deleting the existing definition in its entirety and replacing it
with the following (modified text underlined for review purposes):


“Measurement Loans: Other than any Mortgage Loans with respect to which the
Subservicer is solely performing Master Servicing functions, the Prior Ocwen
Serviced Loans hereunder and under any NRZ Servicing/Subservicing Agreement or
any mortgage loans subserviced by Subservicer pursuant to the NRM Agency
Subservicing Agreement and any Mortgage Loans subject to an MSRPA Servicing
Agreement (as defined in the New RMSR Agreement) as of the date of the New RMSR
Agreement or that were previously subject to a Deferred Servicing Agreement (as
defined in the Master Agreement) and which, in each case, are being serviced or
subserviced by Subservicer for any NRZ O/S Entity or any of their respective
Affiliates or securitizations sponsored by New Residential Investment Corp. or
any of its subsidiaries, including on an interim basis, but excluding any
Mortgage Loans with respect to which (x) the Servicing Rights have been
transferred to a third party pursuant to the New RMSR Agreement or the Servicing
Addendum, (y) the Rights to MSRs (as defined in the New RMSR Agreement) and
Transferred Receivables Assets (as defined in the New RMSR Agreement) have been
transferred to Subservicer or an Affiliate of Subservicer pursuant to the New
RMSR Agreement or the Servicing Addendum or (z) the subservicing of such
Mortgage Loans is being performed by a party other than Subservicer or an
Affiliate of Subservicer pursuant to Section 5.7 of the Servicing Addendum.”
(l)The definition of “Performance Triggers” in Article I of the Agreement is
hereby amended by deleting the existing definition in its entirety and replacing
it with the following (modified text underlined for review purposes):


“Performance Triggers: Any of the events set forth on Exhibit J, as may be
modified by mutual agreement of the parties from to time, including upon the
addition of additional Mortgage Loans as reflected in an Acknowledgment
Agreement, or through other written agreement of the parties, it being
understood that, to the extent applicable, the Seller, the Purchasers and the
NRZ O/S Entities shall coordinate with respect to any modifications to the
Performance Triggers under and as defined in the respective NRZ Subservicing
Agreement and any modifications to the Performance Triggers hereunder.”
(m)The definition of “REO Disposition Services” in Article I of the Agreement is
hereby amended by deleting the existing definition in its entirety and replacing
it with the following (modified text underlined for review purposes):




6



--------------------------------------------------------------------------------




“REO Disposition Services: The services provided by a Vendor or services which
such Vendor controls, which shall include, without limitation, valuation
services, property preservation and inspection, trustee services, insurance,
title services, management services, liquidation services (REO sales, short
sales), due diligence services, mortgage charge off collection, mortgage
fulfillment and underwriting services unless otherwise agreed to by the parties,
but shall exclude umbrella insurance on REO Properties.”
(n)The definition of “Representatives” in Article I of the Agreement is hereby
amended by deleting the existing definition in its entirety and replacing it
with the following (modified text underlined for review purposes):


“Representatives: With respect to the Owner/Servicer or any NRZ O/S Entity, the
employees, managers, advisors, agents, contractors, counsel, auditors and other
representatives of the Owner/Servicer or such NRZ O/S Entity.”
(o)The definition of “Servicing Advance” in Article I of the Agreement is hereby
amended by deleting the existing definition in its entirety and replacing it
with the following (modified text underlined for review purposes):


“Servicing Advance: All customary, reasonable and necessary actual “out of
pocket” costs and expenses incurred by the Subservicer in accordance with the
Applicable Requirements and the Advance Policy, and after the Transfer Date,
subject to the terms of this Agreement, excluding (i) any P&I Advance or
indemnification amounts payable by the Subservicer pursuant to this Agreement
and (ii) any PMI Proceeding Advances.”
(p)The definition of “Termination Fee” in Article I of the Agreement is hereby
amended by deleting the existing definition in its entirety and replacing it
with the following (modified text underlined for review purposes):


“Termination Fee: The fee payable by the Owner/Servicer to the Subservicer as
provided in Section 5.4(a) and (b) which fee, if any, shall equal the applicable
amount set forth in Exhibit C-1 and calculated in accordance with Exhibit C-2,
shall not be refundable under any circumstances, and shall not be subject to
reduction by way of setoff, recoupment, defense, counterclaim, or otherwise
(except as set forth below); provided, however, any Termination Fee paid
pursuant to this Agreement with respect to any Mortgage Loans shall be reduced
by the payment of any Termination Fee received by Subservicer under any NRZ
Servicing/Subservicing Agreement with respect to such Mortgage Loans and in no
event shall the aggregated Termination Fee for all NRZ Servicing/Subservicing
Agreements exceed the amount set forth on
Exhibit C-1.
(q)The definition of “Transfer Agreement” in Article I of the Agreement is
hereby amended by deleting the existing definition in its entirety and replacing
it with the following (modified text underlined for review purposes):


7



--------------------------------------------------------------------------------






“Transfer Agreement: That certain Transfer Agreement dated as of July 23, 2017,
among Subservicer, Owner/Servicer, Corporate Parent and New Residential
Investment Corp, as may be amended, supplemented or otherwise modified from time
to time.”
(r)The definition of “Vendor” in Article I of the Agreement is hereby amended by
deleting the existing definition in its entirety and replacing it with the
following (modified text underlined for review purposes):


“Vendor: Any contractor, vendor, real estate broker and/or service provider
(which may be an Affiliate of the Owner/Servicer) engaged by the Subservicer and
involved in providing services with respect to any Mortgage Loans or
Subservicing in accordance with and subject to the terms of this Agreement.”
(s)The Agreement is hereby amended by deleting Sections 2.1(c), (d), (e) and (h)
in their entirety and replacing them with the following:


“(c)    Notwithstanding anything to the contrary, to the extent any
documentation, policies, notices, contracts, reporting, and/or related
information delivered by Subservicer under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement are explicitly permitted
under this Agreement to be combined with (and/or delivered in lieu of) the
documentation, policies, notices, contracts, reporting, and/or related
information which Subservicer is obligated to deliver to the Owner/Servicer
hereunder, such delivery to the Owner/Servicer of either a combined report or a
report in lieu of a report to be delivered hereunder shall, in any case, (i) be
substantially similar in form and substance to the related documentation, (ii)
applicable to the Mortgage Loans or the Subservicer’s servicing platform, and
(iii) related to the policies, notices, contracts, reporting and/or information
which Subservicer is obligated to deliver to the Owner/Servicer hereunder.
(d)    Notwithstanding any provision in this Agreement to the contrary, the
parties acknowledge that all of the Mortgage Loans that become subject to this
Agreement are serviced or subserviced by the Subservicer immediately preceding
the Transfer Date (each, a “Prior Ocwen Serviced Loan”) and that no physical
transfer of servicing shall be required with respect to such Prior Ocwen
Serviced Loan except as may be necessary to reflect the Owner/Servicer’s
ownership of the Servicing Rights and any related requirements under Applicable
Requirements. For such Prior Ocwen Serviced Loans, the parties’ respective
obligations and liabilities with respect to the Prior Ocwen Serviced Loans
relating to matters occurring during the period of time prior to the applicable
Transfer Date shall be as set forth in the Transfer Agreement.
(e)    Upon the Owner/Servicer’s request, the Subservicer shall reasonably
cooperate with the Owner/Servicer and any backup servicer designated by the
Owner/Servicer, including, but not limited to, working and coordinating with
such backup servicer’s


8



--------------------------------------------------------------------------------




personnel to provide applicable mapping system fields, data checks, conversion
routines and such other assistance to enable such backup servicer to receive
readable data from the Subservicer on a periodic basis, provided, however, that,
any such back-up servicer shall be approved by the Seller pursuant to Section
2.3(f) and to the extent a backup servicer has been engaged by an NRZ O/S Entity
under any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement, Owner/Servicer may not designate a different backup servicer
hereunder. On a monthly basis, at no additional charge (unless requested more
frequently than monthly), Subservicer shall provide to Owner/Servicer and to any
backup servicer designated by the Owner/Servicer the information, in readable
form, set forth in Schedule 2.1(e) with respect to the Mortgage Loans
subserviced hereunder. In addition, the Subservicer shall provide information
and data regarding the Mortgage Loans and Servicing Rights to the designated
backup servicer as required by such backup servicer, including but not limited
to contacts for Vendors and Default Firms performing services on the Mortgage
Loans, images of Mortgage Servicing Files in Subservicer’s possession or
control, and reports identifying the party in possession of the Mortgage Loan
Documents from the Custodian. Except with respect to the monthly data
transmission described above, the Owner/Servicer shall reimburse the Subservicer
for its out-of-pocket costs and expenses or its internally allocated costs and
expenses, as applicable, incurred by the Subservicer in connection with its
cooperation with such backup servicer in accordance with the process set forth
in Section 2.3(d) of this Agreement. The Subservicer’s obligation to provide any
information to a back-up servicer shall only arise following the backup servicer
and Subservicer entering into a customary, mutually agreeable non-disclosure
agreement which will limit such back-up servicer’s use of information provided
by or on behalf of Subservicer to the purpose of providing such back-up
services.
(h)    Notwithstanding anything set forth in this Agreement to the contrary,
with respect to the Servicing Rights for which Owner/Servicer is acting as
Master Servicer, (i) the Owner/Servicer hereby appoints the Subservicer as its
agent to be the REMIC administrator for each Servicing Agreement which requires
the Master Servicer under such Servicing Agreement to perform the duties of the
REMIC administrator therein and the Subservicer shall perform such obligations
of the REMIC administrator in accordance with the terms of (1) the Agreement
(unless expressly set forth in Exhibit R) and (2) the applicable Servicing
Agreement and (ii) the Subservicer shall not have the obligations specifically
excluded under the addendum set forth in Exhibit R (the “Master Servicing
Addendum”) attached hereto; provided that such exclusions shall only apply to
the Subservicer’s performance of the Master Servicer’s obligations of the
Subservicer and not to any primary or subservicing obligations relating to the
same Mortgage Loans with respect to the Subservicer acting as SBO Servicer.”
(t)The Agreement is hereby amended by deleting Section 2.1(g) in its entirety
and replacing it with the following:


“(g)    For any New Mortgage Loans, the Subservicer shall subservice each such
New Mortgage Loan pursuant to the NRM Agency Subservicing Agreement.”


9



--------------------------------------------------------------------------------




(u)The Agreement is hereby amended by deleting Section 2.2(a)(v) in its entirety
and replacing it with the following:


“(v)    Maintain accurate records reflecting the status of taxes, ground rents,
and other recurring similar charges generally accepted by the mortgage servicing
industry, which would become a lien on the Mortgaged Property. For all Mortgage
Loans providing for the payment to and collection by the Subservicer of Escrow
Payments for taxes, ground rents, or such other recurring charges, the
Subservicer shall remit payments for such charges before any penalty date. The
Subservicer assumes responsibility for the timely remittance of all such
payments and will hold harmless and indemnify the Owner/Servicer and the
applicable Investor from any and all Losses resulting from the Subservicer’s
failure to discharge said responsibility subsequent to the Transfer Date of the
particular Mortgage Loan by the Subservicer; provided, however, that Subservicer
shall not be obligated to indemnify any Investor for any Losses other than as
expressly set forth in the applicable Servicing Agreement. The Subservicer shall
promptly notify the Owner/Servicer if it becomes aware of any missing or
erroneous information with respect to the Mortgage Loans that is preventing or
impeding the Subservicer from timely meeting tax or other payments obligations
with respect to the Mortgage Loans or from otherwise meeting the Subservicer’s
obligations under this Agreement. Within thirty (30) days of each Transfer Date,
the Subservicer shall notify the Owner/Servicer in writing identifying the
related Mortgage Loans for which assignable life-of-loan tax service or life of
loan flood service contracts have not been provided to the Subservicer in
connection with the servicing transfer;”
(v)The Agreement is hereby amended by deleting Section 2.2(a)(ix) in its
entirety and replacing it with the following:


“(ix)    With respect to Mortgage Loans covered by PMI policies, the Subservicer
shall comply with all requirements of the applicable PMI Companies, including
requirements concerning the giving of notices and submitting of claims required
to be given or submitted pursuant to Applicable Requirements. In connection with
any assumption or substitution agreement entered into or to be entered as
permitted under Applicable Requirements, the Subservicer shall promptly notify
the related PMI Company, if any, of such assumption or substitution of liability
in accordance with the terms of the PMI policy. The Subservicer shall provide to
the Owner/Servicer a monthly report as set forth in Exhibit E regarding notices
of rescission of PMI policies, it being understood that Subservicer may deliver
a single report to any NRZ O/S Entity covering all such notices applicable to
the Mortgage Loans being subserviced under any NRZ Servicing/Subservicing
Agreement, the NRM Agency Subservicing Agreement and the Mortgage Loans being
serviced hereunder and such delivery shall be deemed to constitute delivery
hereunder;”


10



--------------------------------------------------------------------------------




(w)The Agreement is hereby amended by deleting Section 2.2(a)(xvii) in its
entirety and replacing it with the following:


“(xvii)    Maintain the Mortgage Servicing Files and the Mortgage Loan Documents
in its possession pursuant to Applicable Requirements and maintain a record of
its handling of such documents and files. Any Mortgage Loan Documents that are
in the possession of the Subservicer shall be held in secure and fireproof
facilities or storage areas in accordance with customary standards for the
custody of similar documents and Applicable Requirements. The Subservicer shall
allow the Owner/Servicer, its Affiliates and its agents to conduct such audits,
from time to time, to confirm the Subservicer’s recordkeeping, storage and
security practices with respect to such files and documents, it being understood
that Owner/Servicer and its Affiliates shall coordinate with each other with
respect to such audits and any such audits conducted under this Agreement, the
NRM Agency Subservicing Agreement and the NRZ Servicing/Subservicing Agreements.
The Subservicer shall only release Mortgage Servicing Files and Mortgage Loan
Documents in its possession pursuant to this Agreement and Applicable
Requirements. Notwithstanding the foregoing sentence, in connection with an
examination or any request by any Investor or Governmental Authority, the
Subservicer shall use all commercially reasonable efforts to release any
requested Mortgage Servicing Files and/or Mortgage Loan Documents in its
possession pursuant to this Agreement and Applicable Requirements and shall
deliver any such documents within the time frame set forth by such Investor or
Governmental Authority. Any documents or files that are released by the
Subservicer shall be properly tracked and pursued to the extent such documents
or files are not returned to the Subservicer or to the Custodian. The
Subservicer shall provide the Owner/Servicer with information related to
documents or files that have been released by the Subservicer promptly upon
request. The Subservicer shall cooperate in good faith with the Owner/Servicer
in connection with clearing any document exceptions with respect to such
releases, consistent with Applicable Requirements.”
(x)The Agreement is hereby amended by deleting Section 2.2(e) in its entirety
and replacing it with the following:


“(e)    The Subservicer shall maintain its current internal quality control
program that reviews, on a regular basis, its compliance with and conformity to
all Applicable Requirements (including all applicable regulations, rules,
directives and published guidance of the CFPB, as such may be amended, modified
or supplemented from time to time) to which the Subservicer and the Corporate
Parent is subject. The quality control program shall include (i) evaluating and
monitoring the overall quality of the Subservicer’s loan servicing and
origination activities, including collection call programs, in accordance with
industry standards and this Agreement and (ii) tests of business process
controls and loan level samples. Subject to Section 10.17, the Subservicer shall
provide to the Owner/Servicer reports related to such quality control


11



--------------------------------------------------------------------------------




program as set forth on Exhibit Q. The Subservicer shall provide the
Owner/Servicer with a copy of its quality control program on or prior to the
Effective Date, and shall provide or make available the quality control program
in accordance with Exhibit Q. The Subservicer shall provide the Owner/Servicer
with notice of any material modifications to the quality control program as
promptly as possible and in any event not later than within one calendar month
following the implementation of such material modification. In the event of a
material modification to the quality control program, the Owner/Servicer shall
have the option to perform a due diligence review of the revised quality control
program on reasonable notice to the Subservicer and the Subservicer shall
cooperate with due diligence requests from the Owner/Servicer. The
Owner/Servicer and Subservicer agree that any report or notices delivered to any
NRZ O/S Entity pursuant to Section 2.2(e) of any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement shall be deemed to have been
delivered hereunder.”
(y)The Agreement is hereby amended by deleting Section 2.3(d) in its entirety
and replacing it with the following:


“(d)    To the extent such Change Requests or Subservicer’s compliance with
Section 2.1(e), would result in the Subservicer incurring any additional
out-of-pocket costs or expenses or internally allocated costs or expenses, which
collectively are in excess of $[***] in connection with the implementation of
such changes (and measured together with any similar Change Request delivered by
any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement), the Subservicer shall provide the Owner/Servicer
with a good faith estimate regarding the costs and expenses needed to implement
the contemplated work on the Owner/Servicer’s behalf and reasonable supporting
documentation. If such work will involve third party costs or expenses, the
Subservicer shall follow Owner/Servicer’s reasonable instructions regarding the
retention of such third party providers, including the terms of such retention,
related requests for proposals, seeking fixed prices or caps or similar
arrangements and establishing time commitments from such third parties. Any such
estimate shall also include the anticipated time frame for implementation of
such work. Such estimate shall also include the ongoing incremental expense of
performing the work in a modified manner as described in the Change Request. If
the Owner/Servicer consents to the Subservicer performing such work on its
behalf, the parties will enter into a mutually acceptable agreement for
implementation of such work (such agreement, a “Statement of Work”), which shall
be performed by the Subservicer on a commercially-reasonable, best-efforts
basis. Upon the due execution by both parties, the Statement of Work shall
constitute an amendment to this Agreement without further action on the part of
either party. The Subservicer shall perform the services set forth in the
Statement of Work in the manner provided therein, and the Owner/Servicer shall
pay for any agreed upon cost, if any, of the implementation and any additional
services resulting therefrom, in each case in accordance with the terms


12



--------------------------------------------------------------------------------




of the Statement of Work and this Agreement in accordance with the process set
forth in Section 2.3(d) of this Agreement. If the actual internally allocated
costs and expenses are greater than the estimated amount, (i) the Owner/Servicer
shall not be liable for any amounts in excess of such invoiced amount and (ii)
the Subservicer shall perform all such contemplated work within the agreed upon
timeframe. Subject to Owner/Servicer’s approval of the terms of retention of the
applicable third parties in accordance with this Section 2.3(d), if the actual
out-of-pocket costs and expenses are greater than the estimated amount, the
Owner/Servicer shall reimburse the Subservicer for all such amounts. Subservicer
shall regularly communicate with Owner/Servicer regarding the status of
performance of any Statement of Work hereunder, including with respect to any
actual or expected delays or cost overruns. Owner/Servicer agrees that to the
extent any NRZ O/S Entity and Subservicer are contemplating or implementing a
similar Change Request under any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement, Owner/Servicer shall coordinate with such NRZ O/S
Entity on a single set of estimates, instructions, reporting, processes and
Statements of Work. For the avoidance of doubt, the parties understand and agree
that a Statement of Work shall not be required to implement (i) the services
already enumerated or contemplated under this Agreement (other than the services
contemplated by this Section 2.3 or any other services or activities in this
Agreement that are expressly subject to the Statement of Work process set forth
in this Section 2.3) or (ii) other services or projects previously commenced by
the Subservicer on behalf of the Owner/Servicer.”
(z)The Agreement is hereby amended by deleting Sections 2.3(f) and (g) in their
entirety and replacing them with the following:


“(f)    Approval Process. Any Approved Party, Substitute Vendor, backup servicer
or [***] shall be subjected to Subservicer’s usual and customary vendor
onboarding process (consistent with its practices prior to the Effective Date or
improvements that Subservicer makes to such process on a platform-wide basis).
Following such onboarding process, if Subservicer identifies that such Person
has material deficiencies or would be reasonably likely to violate Applicable
Requirements, in each case consistent with Subservicer’s practices prior to the
Effective Date or improvements that Subservicer makes to such process on a
platform-wide basis, Subservicer shall notify Owner/Servicer in writing and
shall provide the basis for determining that such Person has material
deficiencies and/or would be reasonably likely to violate Applicable
Requirements. [***]
(g)    In addition to the Owner/Servicer’s indemnification obligations set forth
in Section 8.3, the Owner/Servicer shall indemnify and hold the Subservicer
harmless against any and all Losses resulting from or arising out of [***]. For
purposes of this Section 2.3(g), a “Directed Provider” shall be any Approved
Party, Substitute Vendor, backup servicer [***] proposed by the Owner/Servicer
in accordance with the terms of this Agreement and onboarded in accordance with
and subject to Section


13



--------------------------------------------------------------------------------




2.3(f). For the avoidance of doubt, Subservicer’s interaction and/or cooperation
with any Directed Provider shall not constitute an endorsement, evaluation or
view of or by the Subservicer as to whether any agreement between Owner/Servicer
and any Directed Provider complies with Applicable Requirements.”
(aa)The Agreement is hereby amended by adding the following sentence to the
beginning of Section 2.4:


“At any time prior to the date New Residential Mortgage LLC is terminated as
Owner/Servicer:”
(ab)The Agreement is hereby amended by deleting Sections 2.4(b), (c), (d), (f),
(g) and (j) in their entirety and replacing them with the following:


“(b)    From time to time, the Subservicer may engage other Vendors in addition
to those appearing on Exhibit I-1 to provide services to the Subservicer that
are related to the Mortgage Loans. The Subservicer shall not engage any Vendors
or Default Firms to provide services with respect to any Mortgage Loan if such
Vendor or Default Firm is on any of the (i) Freddie Mac Exclusionary List, (ii)
Specifically Designated Nationals and Blocked Persons List published by OFAC,
(iii) Suspended Counterparty Program list published by FHFA, or (iv)
Subservicer’s internal exclusionary list, and shall promptly (x) notify
Owner/Servicer if any such Vendor or Default Firm becomes subject to any such
exclusionary list, and (y) replace any such Vendor or Default Firm. In the event
any such additional Critical Vendor is identified by the Owner/Servicer as
having been deficient in the reasonable judgment of the Owner/Servicer, the
Owner/Servicer shall notify the Subservicer with its concerns of such Critical
Vendor. The Subservicer shall notify the Owner/Servicer of additional Critical
Vendors at the timing set forth in Exhibit E-1. The Subservicer shall promptly
respond to the Owner/Servicer and the parties hereto shall cooperate in good
faith to resolve the Owner/Servicer’s concerns and/or findings relating to
Critical Vendors, including but not limited to determining if such deficiencies
can be corrected or to replace Critical Vendors, as applicable, with another
Vendor or Default Firm, as applicable, mutually acceptable to the parties and in
accordance with Applicable Requirements. In addition, the Subservicer shall
promptly notify the Owner/Servicer of any material deficiencies with respect to
any Vendor and/or Default Firm used by the Subservicer with respect to any
Mortgage Loan. To the extent that the same Vendor or Default Firm is being
utilized under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, Owner/Servicer will coordinate with the related NRZ O/S
Entity regarding all inquiries, notices and determinations with respect to such
Vendor or Default Firm.
(c)    With respect to any Vendor that performs any Mortgagor-facing activity,
Owner/Servicer-facing activity and/or Investor-facing activity, the Subservicer
shall routinely, in accordance with Applicable Requirements, (i) examine and
audit the


14



--------------------------------------------------------------------------------




books, records, and/or other information of any such Vendor and (ii) monitor the
activities of such Vendor (including but not limited to reviewing call
transcripts and listening to audio-recordings of calls to Mortgagors). The
Subservicer shall promptly deliver to the Owner/Servicer at least ninety (90)
calendar days (or if a shorter period of time is necessary for Subservicer’s
ongoing business continuity purposes, not later than the date the potential
vendor enters into Subservicer’s input process) advance written notice of any
Off-shore Vendors that the Subservicer intends to cause to perform any
Mortgagor-facing activity, Owner/Servicer-facing activity and/or Investor-facing
activity, it being understood that Subservicer may combine such notice with any
similar notice(s) delivered to any NRZ O/S Entity in connection with the
utilization of such Off-shore Vendors in connection with the related NRZ
Servicing/Subservicing Agreement(s) or the NRM Agency Subservicing Agreement.
(d)    All foreclosure attorneys, bankruptcy attorneys and eviction attorneys
(collectively, “Default Firms”) and all Vendors to be used in connection with
the servicing and administration of the Mortgage Loans and REO Properties shall
(i) be engaged in accordance with Applicable Requirements and (ii) have any and
all qualifications, licenses and/or approvals necessary to perform their
respective services in this Agreement in accordance with Applicable
Requirements. The Subservicer shall (x) review on at least an annual basis that
each Default Firm providing foreclosure or bankruptcy services that its
attorneys are licensed to practice in the relevant jurisdiction and are in good
standing in the relevant jurisdictions and bars, (y) provide an annual
certification to the Owner/Servicer to the matters in clause (x) of this Section
2.4(d) (by the Subservicer or each Default Firm) and shall state each Default
Firm meets Agency requirements and Applicable Requirements, and (z) provide the
Owner/Servicer with copies of such evidence available to the Subservicer upon
reasonable request of the Owner/Servicer, it being understood that any
certifications or other materials provided by Subservicer to an NRZ O/S Entity
pursuant to Section 2.4(d) of any NRZ Servicing/Subservicing Agreement or the
NRM Agency Subservicing Agreement shall be deemed to have been delivered to
Owner/Servicer hereunder. Within thirty (30) days of the Effective Date, the
Subservicer shall (i) provide a report to the Owner/Servicer identifying any
Default Firm which received an "objection" or other similar classification from
any Agency to the extent the Subservicer submitted such Default Firm to an
Agency for servicing Agency loans in the Subservicer's servicing portfolio, it
being understood that to the extent such report have been made available to any
NRZ O/S Entity pursuant to Section 2.4(d) of the any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, such reports shall be deemed
to have been made available hereunder and (ii) shall cooperate with
Owner/Servicer to evaluate what steps, if any, should be taken as a result of
such objection.”
“(f)    The Subservicer shall oversee all Vendors, Off-shore Vendors and Default
Firms in accordance with the Vendor Oversight Guidance and its third-party
management policy, and require that all Vendors, Off-shore Vendors and Default
Firms on the Vendor List maintain and provide policies and procedures applicable


15



--------------------------------------------------------------------------------




to the services provided in a manner consistent with all Applicable
Requirements, the Vendor Oversight Guidance and the servicing standards under
this Agreement. Solely as it relates to a violation or non-compliance with
Applicable Requirements by a Vendor that materially and adversely affects any
Mortgage Loan or the related Servicing Rights, within twenty-one (21) Business
Days of confirmation of the violation or non-compliance with Applicable
Requirements, (i) the Subservicer shall provide to the Owner/Servicer notice of
such violations or such non-compliance with Applicable Requirements of which the
Subservicer has knowledge by any Vendor, Off-shore Vendor and/or Default Firm
under the Vendor Oversight Guidance, the Subservicer’s third-party management
policy and/or Applicable Requirements, (ii) the Subservicer agrees to cooperate
with the Owner/Servicer to remedy such non-compliance and to maintain regular
communication with the Owner/Servicer regarding the progress of any remediation
efforts, (iii) the Subservicer shall provide to the Owner/Servicer a summary and
action-plan by the Subservicer detailing how such violation(s) or non-compliance
will be remediated, (iv) to the extent permitted under the applicable Vendor
contract or consented to by such Vendor, the Owner/Servicer may directly
participate in cooperation with the Subservicer in any of the material
activities described in this paragraph, and (v) the Subservicer shall provide to
the Owner/Servicer, if applicable, a request in writing for an extension of the
twenty-one (21) Business Day period. To the extent that any violation or
non-compliance with Applicable Requirements by a Vendor relates to any Mortgage
Loans being subserviced under any NRZ Servicing/Subservicing Agreement or the
NRM Agency Subservicing Agreement, all notices by Subservicer, and all
cooperation efforts, summaries, action plans and permitted extensions shall be
done in coordination with such NRZ O/S Entity and those activities contemplated
in Section 2.4(f) of such NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement. The Subservicer shall provide the Owner/Servicer with
the Subservicer’s then current third-party management policy or policies at the
timing set forth in Exhibit E-1 in an acceptable searchable electronic format
that allows for comparison of the current policies against the policies from the
prior period and shall provide the Owner/Servicer with immediate written notice
following the implementation of a material change to any such policy or
policies, it being understood that to the extent Subservicer provides such
policies to any NRZ O/S Entity pursuant to Section 2.4(f) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, such
policies shall be deemed to have been delivered hereunder.
(g)    The Subservicer shall conduct periodic reviews of the Vendors, Off-shore
Vendors and Default Firms that the Subservicer engages to perform under this
Agreement in accordance with its third-party management policy and Vendor
Oversight Guidance to confirm compliance, timeliness and completeness with
respect to the terms of this Agreement and Applicable Requirements and that the
Vendors, Off-shore Vendors and Default Firms are not subject to litigation or
other enforcement actions that could have a material effect on such Vendor’s,
Off-shore Vendor’s and/or Default Firm’s financial viability or reputation. At
the timing set


16



--------------------------------------------------------------------------------




forth in Exhibit E-1, the Subservicer shall provide to the Owner/Servicer the
results of all periodic reviews concluded by or on behalf of the Subservicer
during the prior three (3) month period for any Critical Vendor in a manner
consistent with Exhibit Q, which shall be in the form of performance scorecards,
risk rating and risk-tier assignment system, in each case, in a format
reasonably acceptable to the Owner/Servicer. During each such quarterly update,
the Subservicer shall notify the Owner/Servicer of any changes to the
Subservicer’s scorecard, risk-rating, or risk-tiering methodology, to the extent
such information is available or obtainable for each Vendor, Off-shore Vendor
and Default Firm. To the extent that Subservicer provides such quarterly reviews
or notices to any NRZ O/S Entity pursuant to Section 2.4(g) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, such
reviews and notices shall be deemed to have been delivered hereunder.”
“(j)    Subject to Section 10.17, if reasonably necessary for the Owner/Servicer
to comply with the requirements of any Governmental Authority that exercises
authority over the Owner/Servicer, the Subservicer shall, at the request of the
Owner/Servicer, make available to the Owner/Servicer copies of any contracts
electronically through an electronic portal, ftp site, or otherwise, by or with
any Vendors, Off-shore Vendors and/or Default Firms on the Vendor List and any
reports, audits, evaluations, reviews or assessments with respect to such
contractors, it being understood that to the extent such contracts have been
made available to any NRZ O/S Entity pursuant to Section 2.4(j) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, such
contracts shall be deemed to have been made available hereunder. Subject to
Section 10.17, in the event the Subservicer is not able to make available copies
contracts, reports, evaluations, reviews or assessments with respect to any
Vendors, Off-shore Vendors or Default Firms that are required to be made
available to the Owner/Servicer under this Section 2.4 or are otherwise
reasonably requested by the Owner/Servicer in order for it to comply with
Applicable Requirements because such materials are subject to confidentiality or
other non-disclosure restrictions that would prevent disclosing such materials,
(i) the Subservicer shall make reasonable efforts to obtain consent to
disclosure from the related Vendors, Off-shore Vendors or Default Firms, with
the understanding that pricing or other confidential business terms may be
redacted and (ii) the Subservicer shall provide the Owner/Servicer with such
relevant information or summaries with respect to the related matter that would
not be prohibited.”
(ac)The Agreement is hereby amended by deleting Sections 2.6(a), (b) and (c) in
their entirety and replacing them with the following:


“(a)    Each party shall identify a relationship manager with respect to the
Mortgage Loans, who shall serve as the principal point of contact for the other
party for purposes of answering questions with respect to the Subservicing
pursuant to this Agreement, it being understood that, to the extent that either
party has identified a relationship


17



--------------------------------------------------------------------------------




manager under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such person shall also serve as the relationship manager
and point of contact for such party hereunder. Each party will provide prompt
notice to the relationship manager of the other party if a change occurs with
the relationship manager;
(b)    Subject to Section 10.17, the Subservicer shall (i) notify the
Owner/Servicer as promptly as possible, and in no event later than ten (10)
Business Days from the Subservicer’s or the Corporate Parent’s receipt from any
Insurer (as determined by the login information pursuant to Subservicer’s intake
procedures), Investor or Governmental Authority of any written notice or inquiry
relating to an alleged violation or non-compliance of Applicable Requirements
with respect to any Mortgage Loans that would reasonably be expected to result
in a sanction, fee or other liability to the Owner/Servicer (including, but not
limited to, termination under the applicable Servicing Agreement(s)), the
Corporate Parent or otherwise materially adversely affect the Owner/Servicer or
the Subservicer’s ability to perform its obligations under this Agreement,
including, but not limited to, any allegations of discrimination by the
Subservicer or the Corporate Parent and any civil investigative demand or
request for information, and shall promptly provide a copy of any such notice,
allegation, demand or inquiry to the Owner/Servicer, it being understood that to
the extent such a notice is delivered to any NRZ O/S Entity pursuant to Section
2.6(b) of the related NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such notice shall be deemed to have been delivered
hereunder, and (ii) cooperate fully with the Owner/Servicer to respond promptly
and completely to any such allegations or inquiries and similarly to any such
allegations or inquiries received by the Owner/Servicer, it being understood
that Owner/Servicer shall coordinate with the relevant NRZ O/S Entities to the
extent similar responses are required under any NRZ Servicing/Subservicing
Agreement(s) or the NRM Agency Subservicing Agreement. Subject to Section 10.17,
the Subservicer shall notify the Owner/Servicer as promptly as possible, and in
no event later than ten (10) Business Days of learning (as determined by the
login information pursuant to Subservicer’s intake procedures) that an
investigation of the Corporate Parent or the Subservicer’s servicing practices
by any Governmental Authority has determined that material deficiencies in
servicing performance or a material violation or non-compliance of Applicable
Requirements has occurred; provided, however, that the Subservicer shall provide
prompt notice but in no event later than ten (10) Business Days to the
Owner/Servicer if (i) the Subservicer reasonably believes that a Governmental
Authority is reasonably likely to suspend, revoke or limit any license or
approval necessary for the Subservicer to service the Mortgage Loans in
accordance with the terms of this Agreement, (ii) any notice from Fannie Mae,
Freddie Mac or HUD regarding the termination or potential termination of the
Subservicer as an eligible servicer for Fannie Mae, Freddie Mac or HUD, as
applicable, (iii) any downgrade or actual notice of any anticipated downgrade of
the Subservicer’s servicer ratings, if any, with any Rating Agency or (iv) a
special investigation or non-routine exam of the Subservicer or the Corporate
Parent


18



--------------------------------------------------------------------------------




commenced by a Governmental Authority is reasonably likely to result in a
Material Adverse Effect with respect to the Servicing Rights, it being
understood that to the extent such a notice is delivered to an NRZ O/S Entity
pursuant to Section 2.6(b) of an NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement, such notice shall be deemed to have been
delivered hereunder. The Subservicer shall then periodically, as often as the
Owner/Servicer may reasonably request, confer with the Owner/Servicer to advise
the Owner/Servicer of the status of any such investigation, it being understood
that Owner/Servicer shall coordinate with the relevant NRZ O/S Entities to the
extent applicable on all such requests. In addition, subject to Section 10.17,
within ten (10) Business Days of the Subservicer’s or the Corporate Parent’s
receipt (as determined by the login information pursuant to Subservicer’s or
Corporate Parent’s intake procedures, as applicable), the Subservicer shall
deliver to the Owner/Servicer (x) any reports and/or findings with respect to
such investigation relating to any material deficiencies in servicing
performance or material violations or non-compliance with Applicable
Requirements and (y) any consent decree terms and/or any proposed consent decree
terms in connection with any investigation or settlement negotiations of the
Corporate Parent or the Subservicer’s servicing practices by any Governmental
Authority that would materially affect the servicing activities hereunder or
that would result in a Material Adverse Effect with respect to the Servicing
Rights or the Owner/Servicer, it being understood that any such reports,
findings, consent decrees and/or proposed consent terms delivered by any NRZ O/S
Entity pursuant to Section 2.6(b) of any NRZ Servicing/Subservicing Agreement or
the NRM Agency Subservicing Agreement shall be deemed to have been delivered
hereunder. In the event the Subservicer is prohibited under applicable rules of
privilege and confidentiality based upon the express advice of counsel from
providing specific information or documentation under this Section 2.6, the
Subservicer shall provide (and to the extent prohibited, the Subservicer shall
provide to the maximum extent possible the information that is not prohibited
from being disclosed) the Owner/Servicer with such relevant information or
summaries with respect to the related matter that would not be prohibited under
such rules, it being understood that to the extent Subservicer has provided such
information to any NRZ O/S Entity pursuant to any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, such information shall be
deemed to have been provided hereunder. Any report made pursuant to this Section
2.6 related to regulatory investigation or other regulatory contact with the
Subservicer and/or Corporate Parent, shall be at the timing set forth in Exhibit
E-1 and in the format set forth in the related Formatted Servicing Report;
(c)    The Subservicer shall maintain a log of all “qualified written requests”
(as such term is used in the Real Estate Settlement Procedures Act) relating to
the Mortgage Loans and a log of all escalated telephone complaints related to
the Mortgage Loans. The Subservicer shall (i) provide copies of such logs the
following month no later than the Reporting Date (or promptly upon the request
by the Owner/Servicer) and (ii) make copies of any correspondence or
documentation relating to


19



--------------------------------------------------------------------------------




any items included in such logs available electronically or on the Subservicer’s
systems for access to data and reports. The Subservicer shall provide basic
complaint reporting and an Escalated Complaint Case Data Report, at the timing
set forth in Exhibit E-1 and in the format set forth in the related Formatted
Servicing Report, respectively, and a Notice of Error and Request for
Information Report, in each case, at the timing set forth in Exhibit E and in
the format set forth in the related Formatted Servicing Report. For the purpose
of this Section 2.6(c), the Subservicer may provide combined reports and other
materials concerning the Mortgage Loans serviced or subserviced under any NRZ
Servicing/Subservicing Agreement, the NRM Agency Subservicing Agreement and the
Mortgage Loans subserviced hereunder, and the delivery of such combined reports
and materials to any NRZ O/S Entity shall be deemed to constitute delivery
hereunder. The Subservicer shall handle all complaints received by the
Subservicer in accordance with Applicable Requirements, and shall:
(i)    Maintain an internal procedure to provide for the management,
acknowledgment, response, tracking, and reporting of written and telephonic
complaints made to, or received by, the Subservicer in accordance with
Applicable Requirements. The Subservicer shall provide the Owner/Servicer with a
copy of such procedures and any material changes to such procedures at the
timing set forth in Exhibit E-1. For the avoidance of doubt, for any purposes
under this Agreement, written complaints include any complaints delivered in
hard copy or in electronic form, including as obtained electronically through
the CFPB or other regulatory portals.
(ii)    The Subservicer shall make available promptly upon request of the
Owner/Servicer with copies of a written complaint or transcripts of any
telephonic complaints with respect to a Mortgage Loan (whether by or on behalf
of Mortgagors or any third party), and any ongoing correspondence related
thereto and the final written response to such complaint, and other reasonably
related documents or information, upon request of the Owner/Servicer.
(iii)    The Subservicer also shall include in its complaint monitoring,
handling, and response activities any complaints and requests regarding the
services provided by the Subservicer hereunder initially received by the
Owner/Servicer and forwarded to the Subservicer for review and response.”
(ad)The Agreement is hereby amended by deleting Sections 2.7(a), (b) and (c) in
their entirety and replacing them with the following:


“(a)    The Subservicer shall comply with the Service Level Agreements (“SLAs”)
as set forth from time to time on Exhibit F, or as modified pursuant to this
Section 2.7; provided, however, that the Subservicer will not be responsible for
delays, errors or omissions caused by the Owner/Servicer or any NRZ O/S Entity
or any verifiable factors outside of the Subservicer’s control.


20



--------------------------------------------------------------------------------




(b)    No later than the applicable reporting schedule or deadline as set forth
in any SLA, the Subservicer shall provide to the Owner/Servicer a report that
sets forth the Subservicer’s actual results with respect to such SLA for the
applicable prior reporting period. In the event the Subservicer fails to comply
with any SLA for a particular reporting period, the Subservicer shall provide to
the Owner/Servicer in either the same reporting period or the immediately
subsequent reporting period an explanation in writing of the reasons for failing
to comply with each SLA and the proposed actions that the Subservicer shall
undertake to address such failure. To the extent that Subservicer provides such
reports and/or explanations to any NRZ O/S Entity pursuant to any NRZ
Servicing/Subservicing Agreement, such reports and/or explanations shall be
deemed to have been provided hereunder. The Owner/Servicer and the Subservicer
shall cooperate in good faith to resolve any questions or issues regarding the
SLAs and the Subservicer’s performance with respect to such SLAs and
Owner/Servicer shall coordinate with each NRZ O/S Entity regarding any such
issues to the extent applicable under the related NRZ Servicing/Subservicing
Agreement.
(c)    At either party’s request, the Owner/Servicer and the Subservicer shall
review the SLAs and any proposed modifications to the SLAs (including the
related tools and methodologies for measuring or calculating compliance with
such SLAs). Such modifications shall be implemented and shall become effective
when such modification is acknowledged in writing and signed by both parties.
The parties agree that, to the extent applicable, the Owner/Servicer and
Subservicer shall use commercially reasonable efforts to reconcile any
modifications to the SLAs under and as defined in the Shellpoint PLS
Subservicing Agreement and any modifications to the SLAs hereunder.”
(ae)The Agreement is hereby amended by deleting Sections 2.8(c), (d), (e), (f),
(k) and (l) in their entirety and replacing them with the following:
“(c)        The Subservicer shall provide the Owner/Servicer with the daily and
monthly servicing reports in accordance with the timing set forth in Exhibit E-1
or otherwise required under this Agreement, it being understood that Subservicer
may deliver a combined report covering Mortgage Loans serviced hereunder and
Mortgage Loans subserviced under the Shellpoint PLS Subservicing Agreement. The
monthly servicing reports shall be delivered no later than the Reporting Date,
unless otherwise set forth in Exhibit E-1 or agreed by the parties. Such reports
shall be delivered electronically in a manner acceptable to the Owner/Servicer
or made accessible to the Owner/Servicer on the Subservicer’s reporting website
(as described in Section 2.11(c)) and shall be in a format substantially in the
forms attached to Exhibit E-2 (each, a “Formatted Servicing Report”), as
applicable, or in such other format mutually agreed by the parties. In addition,
upon request, the Subservicer shall provide the Owner/Servicer with a loan-level
download (in a format reasonably requested by the Owner/Servicer) of servicing


21



--------------------------------------------------------------------------------




system collection comments within fifteen (15) calendar days of such request for
up to [***] Mortgage Loans per quarter, or such longer period of time as the
parties reasonably agree for more than [***] Mortgage Loans per quarter, unless
the volume of loans requires a longer time period as determined in good faith by
Subservicer in which case parties shall agree upon a reasonable timeframe to
provide such comments. The Subservicer also shall cooperate in good faith with
the Owner/Servicer to provide any additional reports or data as may be
reasonably requested from time to time, including but not limited to any
Owner/Servicer Regulatory Report subject to the process set forth in Section
2.3, it being understood that to the extent such a report is delivered to an NRZ
O/S Entity under an NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such report shall be deemed to have been delivered
hereunder.
(d)    The Subservicer shall provide the Owner/Servicer in an electronic format,
with a month end collection and delinquency report set forth in the related
Formatted Servicing Report identifying on a loan-level basis the status of any
Delinquent Mortgage Loans, and any Loss Mitigation efforts, including, but not
limited to, loan modifications and forbearances, it being understood that
Subservicer may deliver a combined report covering Mortgage Loans serviced
hereunder and Mortgage Loans subserviced under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement and that delivery of such
report to the applicable NRZ O/S Entity in accordance with the related NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement shall
be deemed to constitute delivery hereunder. Loan-level monthly reports shall be
properly coded by the Subservicer to identify Mortgage Loans affected by Loss
Mitigation efforts or other changes in payment terms and such reports shall
reflect such pending payment terms. In the event a Governmental Authority or an
Investor requests a report or delivery of data or information, the Subservicer
and the Owner/Servicer shall follow the process set forth in Section 2.3.
(e)    The Subservicer shall provide, at the timing set forth in Exhibit E-1,
the Mortgagor Litigation Reports as set forth in the related Formatted Servicing
Report summarizing current litigation, foreclosure and bankruptcy activity with
respect to any of the Mortgage Loans. In addition, the Subservicer shall provide
at the timing set forth in Exhibit E, a report relating to the oversight of
foreclosure and bankruptcy attorneys in a form to be reasonably agreed upon by
the parties. The Subservicer’s monthly reporting shall include updates regarding
the status of any known litigation, including matters resolved and new matters
and associated costs and expenses and upon reasonable request, the Subservicer
shall promptly provide to the Owner/Servicer copies of all notices, pleadings
and subpoenas regarding any such known litigation relating to a Mortgage Loan.
The parties hereby agree that such report will include the following
information: [***]. To the extent that any reports relating to the matters in
this Section


22



--------------------------------------------------------------------------------




2.8(e) are delivered by Subservicer to an NRZ O/S Entity under an NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement,
Subservicer may deliver combined reports covering Mortgage Loans subserviced
under such NRZ Servicing/Subservicing Agreement, the NRM Agency Subservicing
Agreement and under this Agreement, and delivery of such reports to such NRZ O/S
Entity shall be deemed to constitute delivery of such reports hereunder. The
parties agree that Subservicer may deliver a combined report with the reporting
required hereunder and the reporting required to be provided to Owner/Servicer
under Section 2.8(e) of the Shellpoint PLS Subservicing Agreement. The parties
may agree to additional reporting, on an as-needed basis, for specific
individual litigation proceedings pursuant to Section 2.3(b). The Subservicer
shall cooperate in good faith with any requests or instructions from the
Owner/Servicer regarding such litigation and related proceedings, and
Owner/Servicer shall coordinate with each NRZ O/S Entity to the extent such
requests relate to similar requests or instructions by such NRZ O/S Entity under
the related NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement.
(f)    On each Business Day, no later than two (2) Business Days after receipt
thereof, the Subservicer shall remit to the Owner/Servicer the applicable
Owner/Servicer Economics with respect to the Mortgage Loans pursuant to Section
4.1; provided, however, the Subservicer shall promptly notify the Owner/Servicer
of any disputed amounts as forth in Section 4.3 and any disputed amounts shall
not be included in the calculation until resolved in a mutually acceptable
fashion pursuant to Section 4.3. The Subservicer shall provide the
Owner/Servicer with the Reconciliation Report (as defined in Section 4.1) to
confirm and reconcile the calculation of the Owner/Servicer Economics and the
Subservicer Economics each month, including the appropriate breakdown and
support of the various components of the daily Owner/Servicer Economics and
monthly Owner/Servicer Economics and Subservicer Economics (on a loan-by-loan
basis) and reflecting all applicable fees payable to the Owner/Servicer and to
the Subservicer. Unless separate reporting is requested by Owner/Servicer,
Subservicer may combine any such reporting with the reporting provided to the
NRZ O/S Entities under Section 2.8(f) of the NRZ Servicing/Subservicing
Agreements or the NRM Agency Subservicing Agreement and delivery of such
reporting under the NRZ Servicing/Subservicing Agreements or the NRM Agency
Subservicing Agreement shall be deemed to constitute deliver hereunder.”
(k)    The Subservicer shall cause an independent certified public accountant
selected and employed by it to provide the Owner/Servicer not later than March
15th (or such earlier date required under the applicable Servicing Agreement) of
each calendar year to furnish a statement to the effect that such firm has
examined certain documents and records relating to the servicing of assets
similar in nature to the Mortgage Loans and


23



--------------------------------------------------------------------------------




that such firm is of the opinion that the provisions of this Agreement or
similar agreements have been complied with, and that, on the basis of such
examination conducted substantially in compliance with the Uniform Single
Attestation Program for Mortgage Bankers, nothing has come to their attention
which would indicate that such servicing has not been conducted in compliance
therewith, except for (i) such exceptions as such firm shall believe to be
immaterial, and (ii) such other exceptions as shall be set forth in such
statement. The parties agree that Subservicer may combine any such accountant
statement with the similar accountant statements to be provided to any NRZ O/S
Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, and that delivery of such combined shall be deemed to
have been provided hereunder.
(l)    In the event any items of material noncompliance with Applicable
Requirements are discovered, or are specifically noted in connection with any
audit or examination of the Corporate Parent or the Subservicer’s servicing of
any of the Mortgage Loans, the Subservicer shall promptly address and resolve
such items and report the status, findings and resolution of such items in a
timely manner to the Owner/Servicer and as otherwise required under Applicable
Requirements, it being understood that to the extent such reports are provided
to an NRZ O/S Entity under an NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement, such reports shall be deemed to be provided
hereunder.”
(af)The Agreement is hereby amended by deleting Section 2.9(g) in its entirety
and replacing it with the following (modified text underlined for review
purposes):


“(g)    The Subservicer shall comply with the Applicable Requirements, including
without limitation the applicable Servicing Agreement, and the Servicing
Procedures in connection with procedures and requirements relating to
Charged-off Loans and shall include in its monthly reporting to the
Owner/Servicer when any such Mortgage Loans become Charged-off Loans. The
parties agree that Subservicer may combine any such reporting with the reporting
provided to any NRZ O/S Entity under Section 2.9(g) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement.
Unless otherwise required under Applicable Requirements, the Subservicer shall
not make any Servicing Advances or P&I Advances with respect to Charged-off
Loans and shall not be entitled to any Servicing Fees or other compensation with
respect to Charged-off Loans. To the extent consistent with Subservicer’s
Servicing Procedures and in accordance with Section 2.4, Subservicer may utilize
a Vendor for recovery collection on such Charged-off Loans.”


24



--------------------------------------------------------------------------------




(ag)The Agreement is hereby amended by deleting Section 2.10(c) in its entirety
and replacing it with the following (modified text underlined for review
purposes):


“(c)    To the extent the ongoing internal costs and expenses related to the
Subservicer’s interaction and/or cooperation with any Approved Party materially
exceeds the costs Subservicer had previously experienced with respect to REO
Disposition Services (the “Internal Cost Variance”), the Owner/Servicer shall
reimburse the Subservicer the documented incremental costs and incremental
expenses incurred by Subservicer with respect to interaction and cooperation
with any Approved Party that exceeds the Subservicer’s prior costs related
thereto; provided that (i) the Subservicer shall use commercially reasonable
efforts to minimize such incurred costs and expenses and (ii) the Owner/Servicer
shall have no obligation to reimburse the Subservicer for any costs and expenses
related to changes in Subservicer’s servicing systems, technology systems,
servicing processes and/or training/re-training employees, in each case, in
connection with the initial implementation and on-boarding. The Subservicer
shall provide the Owner/Servicer any and all supporting documentation reasonably
necessary to review the Internal Cost Variance asserted by Subservicer
(supporting documentation may include invoices, reports and any other
documentation or evidence which reasonably substantiates the alleged Internal
Cost Variance) and the Owner/Servicer must reasonably agree with such Internal
Cost Variance prior to the Owner/Servicer reimbursing the applicable incremental
costs and incremental expenses as set forth above. The Owner/Servicer shall be
reasonable with respect to any requests to change any Approved Party or Critical
REO Disposition Vendor. In connection with the foregoing, the parties hereby
agree that it would not be “reasonable” [***]. Any Approved Party shall be
onboarded in accordance with and subject to the provisions in Section 2.3(f) of
this Agreement.”
(ah)The Agreement is hereby amended by deleting Sections 2.11(a), (b), (c), (d),
(e), (f) and (g) in their entirety and replacing them with the following
(modified text underlined for review purposes):
“(a)    Subject to Section 10.17, the Subservicer shall keep accessible and
retrievable, and make available to the Owner/Servicer upon the Owner/Servicer’s
reasonable request, copies of all records relating to the Subservicing of the
Mortgage Loans under this Agreement, including records related to foreclosure
and Loss Mitigation. The Owner/Servicer shall have the right to examine, audit
or conduct diligence on the Subservicer and the Servicing Rights, Mortgage
Loans; provided that the Owner/Servicer agrees to coordinate examinations,
audits, reviews or diligence pursuant to this Section 2.11(a) with any
examinations, audits, reviews or diligence conducted by any NRZ O/S Entity under
any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement. In such reviews, the Subservicer will allow the Owner/Servicer, its
Affiliates, and its Representatives (other than Representatives that are
business competitors of Subservicer), during normal business hours and upon
reasonable notice


25



--------------------------------------------------------------------------------




and provided that such review shall not unduly or unreasonably interrupt the
Subservicer’s business operations, to, at any time and from time to time, access
to review all of Subservicer’s origination and servicing platform, the Mortgage
Files, facilities, employees, servicing files, servicing documents, servicing
records, data tapes, computer records, servicing systems, and other computer and
technology systems or other information pertaining to this Agreement, any
Servicing Agreement, the Servicing Rights, the Mortgage Loans, P&I Advances, the
Servicing Advances and the Subservicer’s general servicing practices and
procedures. The Subservicer may require that any Persons performing such due
diligence on behalf of the Owner/Servicer agree to the same non-disclosure and
confidentiality agreements set forth in Section 10.12. In furtherance thereof,
the Subservicer shall provide such information, data and materials as reasonably
requested by the Owner/Servicer in furtherance of this Section 2.11; provided
that Owner/Servicer agrees to coordinate any requests with any such requests
made by an NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or the
NRM Agency Subservicing Agreement. The Owner/Servicer shall pay its own expenses
in connection with any such examination; provided further, to the extent the
Owner/Servicer reasonably determines that additional diligence is necessary as a
result of (x) incorrect or inaccurate information provided to Owner/Servicer by
Subservicer or (y) the Subservicer’s (actual or reasonably alleged) failure to
observe or perform any or all of the Subservicer’s covenants and obligations
under this Agreement (including errors in judgment), in each case, the
Subservicer shall reimburse the Owner/Servicer up to $500,000.00 per year for
the incremental costs and expenses of conducting such additional diligence, it
being understood that the maximum amount of $500,000 per year shall apply to all
diligence conducted by Owner/Servicer hereunder and any diligence conducted by
any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement and the NRM
Agency Subservicing Agreement. With respect to any reviews under this clause (a)
and under Section 2.11(a) of any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement that exceed one (1) review in any three-month
period (absent an event occurring under Section 5.3), the out-of-pocket and
internally allocated costs and expenses, as applicable, incurred by the
Subservicer in connection with such additional review shall be at the
Owner/Servicer’s expense as further set forth in Section 2.3(d). In addition,
upon Owner/Servicer’s request, which request shall be made in coordination with
any similar request by any NRZ O/S Entity under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, the Subservicer shall make
its chief financial officer, treasurer or other senior executive that is both
authorized and sufficiently well-informed to speak to Subservicer’s financial
condition, available to discuss Subservicer’s financial condition, including its
current liquidity, promptly but no less than two (2) Business Days after such
request.


26



--------------------------------------------------------------------------------




(b)    The Subservicer shall cooperate in good faith with the Owner/Servicer and
it Representatives and regulators in responding to any reasonable inquiries
regarding the Subservicer’s Subservicing of the Mortgage Loans and the
Subservicer’s compliance with, and ability to perform its obligations under, the
provisions of this Agreement and Applicable Requirements, including without
limitation inquiries regarding the Subservicer’s qualifications, expertise,
capacity and staffing levels, training programs, work quality and workload
balance, reputation (including complaints), information security, document
custody practices, business continuity and financial viability, monitoring and
oversight of the Vendors, Off-shore Vendors and Default Firms as well as the
current accuracy of the representations and warranties made by the Subservicer
in Article VII, it being understood that Owner/Servicer shall coordinate all
such requests with the requests made by any NRZ O/S Entity under any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement. The
Subservicer shall reasonably cooperate to provide to the regulatory authorities
supervising Owner/Servicer or its Affiliates and the examiners and supervisory
agents of such authorities, access to the documentation required by applicable
regulations of such authorities supervising Owner/Servicer or its Affiliates
with respect to the Mortgage Loans. The Owner/Servicer may request, in concert
with any such request under any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement, and the Subservicer shall cooperate with,
reasonable periodic reviews of the Subservicer’s performance and competence
under this Agreement to confirm timeliness, completeness, and compliance with
all Applicable Requirements and the provisions of this Agreement, and to confirm
that foreclosures are conducted in a manner consistent with Applicable
Requirements and any regulatory orders, directives or guidance applicable to the
Owner/Servicer, the Subservicer, or their Affiliates. The Subservicer shall
provide the Owner/Servicer with at least ninety (90) days’ prior written notice
if it intends to discontinue or change its current servicing system of record,
it being understood that any such notice provided to any NRZ O/S Entity under
any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement shall be deemed to have been provided hereunder.
(c)    The Subservicer shall provide the Owner/Servicer and its Representatives
with access to its systems for access to data and reports to allow the
Owner/Servicer to monitor the Mortgage Loans. Owner/Servicer shall not have any
limitations on the amount of access to such systems and shall not have any
limitation on “page views” or downloading therein. Through such access to
systems, the Owner/Servicer shall be provided with unlimited access on demand to
certain reports and data referenced in this Agreement. Such access to systems
shall have targeted availability of twenty-four hours a day, three-hundred
sixty-five (365) days per calendar year with a targeted uptime of ninety-eight
percent (98%) per month not to include scheduled maintenance. The Subservicer
shall provide the Owner/Servicer at least five (5) Business Days’ notice prior
to any scheduled


27



--------------------------------------------------------------------------------




maintenance or other scheduled access interruption of such access to systems, it
being understood that any such notice provided to any NRZ O/S Entity under any
NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement
shall be deemed to have been provided hereunder; provided that the Subservicer
shall immediately notify the Owner/Servicer of any unscheduled access
interruptions, it being understood that any such notice provided to any NRZ O/S
Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement shall be deemed to have been provided hereunder. The
Subservicer shall use commercially reasonable efforts to address any access or
availability issues on the same Business Day on which such issues arises. During
any such unscheduled access interruptions, the Subservicer shall use
commercially reasonable efforts to provide the Owner/Servicer certain reports
and data in an alternative medium, it being understood that Subservicer may
combine any such reporting with the reporting provided to any NRZ O/S Entity
under any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement and to the extent Subservicer provides such reporting to any NRZ O/S
Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such reporting shall be deemed to be provided hereunder.
The Subservicer’s access to systems shall allow access to the following data and
documents: (i) imaged Mortgage Loan Documents and Mortgage Servicing Files in
Subservicer’s possession or control; (ii) imaged copies of all Mortgagor
communications; (iii) records of all Mortgagor communications; (iv) imaged
copies of all litigation, bankruptcy, foreclosure related filings and related
documentation solely to each Mortgage Loan (for the avoidance of doubt, such
imaged copies of litigation, bankruptcy and foreclosure filings and related
documentation will not include those unrelated to the Mortgage Loans); (v)
current commentary regarding all Mortgagor communications and all activity
related to each Mortgage Loan with sufficient detail to understand the status of
any issues; (vi) an identifier of the Default Firm(s) engaged relating to the
Mortgage Loan, if applicable; (vii) call transcripts; (viii) call recordings
(unless call recordings are otherwise electronically made available to the
Owner/Servicer, (ix) insurance, including [***], if applicable, and hazard and
flood insurance; (x) single point of contact; and (xi) the documents and
materials described in Section 2.18(e).
(d)    Subject to Section 10.17, the Subservicer shall deliver to the
Owner/Servicer the results of any and all reviews or audits conducted by or
obtained by the Corporate Parent, the Subservicer, its Vendors, Off-shore
Vendors, Default Firms, agents or representatives (including internal and
external auditors) to the extent set forth in Exhibit Q hereto, it being
understood that to the extent such results or reports are delivered to any NRZ
O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such results or reports shall be deemed to have been
delivered hereunder. To the extent the Subservicer is prohibited from delivering
such results to


28



--------------------------------------------------------------------------------




the Owner/Servicer, the Owner/Servicer and the Subservicer agree that such
reporting may be conducted onsite at the Subservicer’s location, or may be
accomplished via secure electronic means, to the extent such onsite or
electronic diligence is otherwise permitted. The Subservicer and the
Owner/Servicer acknowledge that the availability of certain information from the
Subservicer’s Vendors, Off-shore Vendors, Default Firms and/or other agents and
representatives is subject to the requirements and limitations of the
contractual relationship between the Subservicer and that party.
(e)    For critical systems relied upon by the Subservicer in connection with
its obligations under this Agreement, the Subservicer shall, for each year
starting the year in which the Effective Date occurs and for so long as
Subservicer performs the Subservicing under this Agreement and in accordance
with the delivery timing set forth in Exhibit E-1, provide (i) the
Owner/Servicer with a copy of the SOC 1 Type II report applicable to the
services or products (or equivalent report(s), solely to the extent Subservicer
proposes such equivalent report(s) in advance to Owner/Servicer and are
reasonably satisfactory to Owner/Servicer) of Subservicer’s data processing
environment and internal controls related to the obligations or services under
this Agreement, as well as (ii) copies of each SOC report or equivalent
report(s) applicable to the services or products provided by the Critical
Vendors. Each report described in clauses (i) and (ii) above must be performed
by a nationally recognized independent audit firm (provided that Subservicer’s
current audit firm shall be deemed acceptable) and shall be substantially
consistent with the scope and form provided to New Residential Mortgage LLC in
the report related to the period from October 1, 2015 to September 30, 2016, it
being understood that Subservicer may combine any such reporting with the
reporting provided to any NRZ O/S Entity under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement and to the extent Subservicer
provides such reporting to any NRZ O/S Entity under any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, such
reporting shall be deemed to be provided hereunder. Any requests by the
Owner/Servicer to expand the scope of such reports shall be made in coordination
with any such request by each NRZ O/S Entity under the related NRZ
Servicing/Subservicing Agreements and the NRM Agency Subservicing Agreement and
shall be subject to Section 2.3. To the extent any such SOC 1 Type II
attestation (or permitted equivalent report(s)) described in clause (i) or (ii)
above results in findings, the Subservicer shall make commercially reasonable
efforts to remediate and respond promptly to any reasonable inquiries regarding
any such findings from the Owner/Servicer and its external auditor, it being
understood that the Owner/Servicer shall coordinate any such inquiries with any
inquiries made in accordance with Section 2.11(e) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, and,
to the extent applicable, any response provided by Subservicer to such inquiries
under any NRZ Servicing/Subservicing


29



--------------------------------------------------------------------------------




Agreement or the NRM Agency Subservicing Agreement shall be deemed to have been
provided hereunder. Subject to Section 10.17, in the event the Subservicer is
prohibited from providing any of the reports or reviews required under this
Section 2.11(e) to the Owner/Servicer, the Subservicer shall cooperate with the
Owner/Servicer and use commercially reasonable efforts to obtain the necessary
consents to provide such reports or reviews to the Owner/Servicer.
(f)    The Subservicer shall promptly upon written request provide to the
Owner/Servicer and any Master Servicer, or any Depositor (or any designee of the
Depositor, such as an administrator) if a Master Servicer has not been
identified under the applicable Servicing Agreement, a written description (in
form and substance reasonably satisfactory to the Owner/Servicer) of the role
and function of each Vendor utilized by the Subservicer, specifying (i) the
identity of each such Vendor, (ii) which (if any) of such Vendors are
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Vendor identified
pursuant to clause (ii) of this Section 2.11(f), it being understood that
Subservicer may combine any such reporting with the reporting provided to any
NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement and to the extent Subservicer provides such reporting to
any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement, such reporting shall be deemed to be provided
hereunder. The Subservicer shall cause any Vendor determined by the Subservicer
in its commercially reasonable discretion, applying substantially the same
criteria in its determination as applied in the Subservicer’s 2016 Regulation AB
reporting, to be “participating in the servicing function” used by the
Subservicer to comply with the provisions of Section 2.11(g) of this Agreement
to the same extent as if such Vendor were the Subservicer.”
(ai)The Agreement is hereby amended by adding the following at the end of
Section 2.11(g)(v):


“The parties agree that Subservicer may combine any such reporting with the
reporting provided to any NRZ O/S Entity under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement and to the extent Subservicer
provides such reporting to any NRZ O/S Entity under any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, such
reporting shall be deemed to be provided hereunder.”
(aj)The Agreement is hereby amended by deleting the last sentence of Section
2.12 in its entirety and replacing it with the following (modified text
underlined for review purposes):


30



--------------------------------------------------------------------------------




“At the timing set forth in Exhibit E-1, the Subservicer will deliver or make
available its then-current Fidelity and Errors and Omissions Insurance and will
notify the Owner/Servicer promptly if such Fidelity and Errors and Omissions
Insurance is terminated without replacement, it being understood that to the
extent Subservicer delivers or makes available to any NRZ O/S Entity such proof
or notifies any NRZ O/S Entity of any such termination, Subservicer shall be
deemed to have provided such proof or notice to Owner/Servicer hereunder.”
(ak)The Agreement is hereby amended by deleting Section 2.13(c)(iii) in its
entirety and replacing it with the following (modified text underlined for
review purposes):


“(iii)    Promptly upon Owner/Servicer’s lender’s receipt of the information
provided pursuant to Section 2.13(c)(ii) (the “Servicing Advances Reimbursement
Date”), subject to resolution of any obvious or manifest errors, the
Owner/Servicer shall remit (or cause to be remitted) the amount set forth in the
written invoice or other customary documentation provided by the Subservicer for
all such Servicing Advances (or such lesser amount as reasonably determined by
the Subservicer) via wire transfer to the Subservicer on such Servicing Advances
Reimbursement Date. Notwithstanding any provision in this Agreement to the
contrary, the Owner/Servicer shall not be responsible for any PMI Proceeding
Advances and in no event shall the Subservicer be reimbursed by the
Owner/Servicer for any PMI Proceeding Advances.”
(al)The Agreement is hereby amended by deleting the penultimate paragraph of
Section 2.13(d) in its entirety and replacing it with the following (modified
text underlined for review purposes):
“The Subservicer shall cooperate in good faith with the Owner/Servicer to pursue
full reimbursement of outstanding P&I Advances, Owner/Servicer Expense and
Servicing Advances and shall indicate in the monthly reporting if it determines
the recoverability of any such P&I Advances or Servicing Advances is at risk, it
being understood that Subservicer may combine any such reporting with the
reporting provided to Owner/Servicer under the Shellpoint PLS Subservicing
Agreement and delivery of such reporting under such Shellpoint PLS Subservicing
Agreement shall be deemed to constitute delivery thereof.”
(am)The Agreement is hereby amended by deleting Section 2.18 in its entirety and
replacing it with the following (modified text underlined for review purposes):


“The Subservicer shall maintain its current business continuity plan (“BCP”)
that addresses the continuation of services if an incident (act or omission)
impairs or disrupts the Subservicer’s obligation to provide the services
contemplated under this Agreement, as may be modified from time to time. The
Subservicer agrees to provide the Owner/


31



--------------------------------------------------------------------------------




Servicer (and any applicable regulatory agencies having jurisdiction over the
Owner/Servicer) with a copy of its entire BCP promptly following the
Owner/Servicer’s request. The Subservicer warrants that the BCP conforms to
Applicable Requirements and generally accepted industry standards for business
continuity planning (collectively, the “BCP Standards”), which include, but are
not limited to, recovery strategy, loss of critical personnel, restoring access
to documents and data to the Owner/Servicer, documented recovery plans covering
all areas of operations pursuant to this Agreement, vital records protection,
and testing plans. The Subservicer will maintain and test the BCP at regular
intervals (no less frequently than annually) to ensure that the BCP complies
with BCP Standards and shall provide reporting of the test results to the
Owner/Servicer upon request. The Subservicer will comply with the BCP during the
term of this Agreement. The Subservicer shall notify the Owner/Servicer promptly
of any material modifications to the BCP. To the extent that Subservicer
provides such BCP reporting of test results or notices of material modifications
to such BCP to any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement
or the NRM Agency Subservicing Agreement, such BCP reporting of test results or
notices of material modifications to such BCP shall be deemed to have been
delivered hereunder.


The Subservicer shall provide disaster recovery and backup capabilities and
facilities through which it will be able to perform its obligations under this
Agreement with minimal disruptions or delays. The recovery strategy shall, at a
minimum, provide for recovery after short and long term disruptions in
facilities, environmental support, workforce availability and data processing
equipment. If requested by the Owner/Servicer, the Subservicer must provide
evidence of its capability to meet any applicable regulatory requirement
concerning business continuity applicable to the Owner/Servicer or the
Subservicer, it being understood that to the extent Subservicer has provided
such evidence to any NRZ O/S Entity under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, such evidence shall be
deemed to have been provided hereunder. The Subservicer shall notify the
Owner/Servicer immediately (and in any event, within twelve (12) hours) of the
occurrence of any catastrophic event that affects or could affect the
Subservicer’s performance of the services contemplated under this Agreement.


The BCP shall include appropriate provisions to ensure the continued
availability of critical third-party services and to ensure an orderly
transition to new service providers should that become necessary. The
Subservicer shall comply with the Vendor Oversight Guidance with respect to
business continuity plans of Vendors. Subject to Sections 10.17 and 2.4, the
Subservicer shall require that any of its Vendors, Off-shore Vendors and Default
Firms providing critical services with respect to this Agreement provide copies
of their own business continuity plans to the Subservicer and the Subservicer
shall make such plans available to the extent set forth in Exhibit Q, it being
understood that to the extent Subservicer has provided such plans to any NRZ O/S
Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such plans shall be deemed to have been provided
hereunder.”


32



--------------------------------------------------------------------------------




(an)The Agreement is hereby amended by deleting Sections 2.19(a) and (g) in
their entirety and replacing them with the following (modified text underlined
for review purposes):


“(a)    The Subservicer shall (i) develop and maintain client management
protocols (escalation procedures to be utilized by Owner/Servicer, if needed) as
set forth in Exhibit N and (ii) dedicate to its relationship with Owner/Servicer
two (2) fulltime employees, who will be available to Owner/Servicer during
normal business hours to answer questions, handle requests for information,
coordinate change requests, monitor reporting timelines, and to schedule calls
with business units in accordance with such protocols, it being understood that
Owner/Servicer will coordinate with each NRZ O/S Entity, to the extent possible,
in all such interactions with Subservicer and the protocol and dedicated
employees applicable to the NRZ O/S Entity relationship under any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement shall
be applicable to the relationship between Owner/Servicer and Subservicer
hereunder.
(g)    Unless otherwise agreed to by the Subservicer and the Owner/Servicer in a
SLA attached hereto, no later than forty-five (45) calendar days after the end
of each calendar quarter, the Subservicer shall deliver to the Owner/Servicer
the following platform-wide customer service statistics (or such other
statistics reasonably requested by the Owner/Servicer): (i) staffing numbers
changes, including turnover numbers and outsourced vs. internal; (ii) staffing
location changes, including off-shore moves; (iii) advance notice of any
outsourcing of consumer-facing staff; (iv) changes to staff scoring methodology;
(v) changes to training programs; (vi) numbers of calls/month; (vii) numbers of
calls monitored each month; (viii) changes to credit-reporting practice; and
(ix) answer times, hold times and other measurements of consumer call
performance as reasonably requested by the Owner/Servicer, it being understood
that to the extent such statistics have been provided to any NRZ O/S Entity
under any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement, such statistics shall be deemed to have been provided hereunder.”
(ao)The Agreement is hereby amended by deleting Sections 2.22(b) and (c) in
their entirety and replacing them with the following (modified text underlined
for review purposes):


“(a)    On a monthly basis, the Subservicer shall provide the Owner/Servicer
with sufficient supporting documentation and backup that will allow the
Owner/Servicer to verify and validate that the Subservicer is in compliance with
the financial requirements set forth in the applicable Servicing Agreement
[***], it being understood that to the extent such documentation has been
provided to any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or
the NRM Agency Subservicing Agreement, such documentation shall be deemed to
have been provided hereunder. No later than the last day of the month (or if
such day is not a Business Day, the next succeeding Business Day) after the end
of each month, the Subservicer shall provide the Owner/Servicer with a
certificate, signed by the chief financial officer of the Subservicer and the
Corporate Parent, in the form attached hereto as Exhibit H (the “Monthly
Financial Covenant Certification”), with supporting documentation and backup
(including but not limited


33



--------------------------------------------------------------------------------




to any interim and audited financial statements prepared by the Subservicer,
Corporate Parent’s and any accountant engaged by the Subservicer or Corporate
Parent) that will allow the Owner/Servicer to verify, validate and corroborate
the certifications made in each Monthly Financial Covenant Certification, it
being understood that to the extent such a monthly Financial Covenant
Certification and supporting documentation have been provided to any NRZ O/S
Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such a monthly Financial Covenant Certification and
supporting documentation shall be deemed to have been provided hereunder.
(b)    [***]
(ap)The Agreement is hereby amended by adding the following Section 2.23
immediately following Section 2.22:
“Section 2.23.        PMI Litigation.  
The parties agree that Subservicer has the authority to continue engaging in
discussions, dealings or other communications with private mortgage insurers
solely in connection with existing and active litigations, actions, suits,
arbitrations, claims or other proceedings of any kind on or prior to the date
hereof brought by Subservicer on behalf of any Investors against such private
mortgage insurers related to rescission, denial, cancellation or curtailment of
mortgage insurance with respect to any Mortgage Loan (collectively, the “PMI
Proceedings”). Such authority is granted without regard to whether the form of
such proceeding changes over the course of time. Solely with respect to such PMI
Proceedings, the parties further agree that Subservicer has the authority to
continue prosecuting legal or other action against such private mortgage
insurers and to enter into related settlements in connection therewith. 
In connection with any such PMI Proceeding, each party hereto shall reasonably
cooperate with the other party in connection therewith (including, without
limitation by providing a ratification, agency appointment, consent or
authorization to Subservicer, or by assisting the Subservicer in obtaining a
ratification, consent or authorization from a trustee, to permit Subservicer to
act or continue acting on behalf of Owner/Servicer if Subservicer’s authority to
proceed with such action or to settle such action is challenged), and make
available to the other party, all witnesses, pertinent records, materials and
information in such party’s possession or under such party’s control relating
thereto as may be reasonably required by the other party to bring or defend or
settle such action, claim or proceeding; provided that, (i) in no event shall
the Owner/Servicer be obligated to provide any records, materials and/or
information which was previously provided to the Owner/Servicer by the
Subservicer and (ii) the Owner/Servicer shall have no obligation to provide any
witness to the extent any witness under the Subservicer's control can provide
similar information/testimony. In no event shall the Subservicer make any
admissions of liability on the part of the Owner/Servicer.


34



--------------------------------------------------------------------------------




On a monthly basis and/or as otherwise reasonably requested by Owner/Servicer,
the Subservicer shall provide updates on the status of each PMI Proceeding
(which updates may be in-person, telephonic or via a secure web meeting)
together with copies of any related legal pleadings. The Subservicer shall
promptly notify the Owner/Servicer in writing of any material developments or
changes in the status of any PMI Proceeding.”
(aq)The Agreement is hereby amended by deleting Section 3.1(d) in its entirety
and replacing it with the following (modified text underlined for review
purposes):


“(d)    The Subservicer shall provide the Owner/Servicer with any proposed
changes to the Servicing Transfer In Procedures at least sixty (60) days prior
to boarding any Mortgage Loans under this Agreement which the Subservicer is not
already servicing or subservicing, it being understood that to the extent
Subservicer has provided such proposed changes to any NRZ O/S Entity pursuant to
any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement, such proposed changes shall be deemed to have been provided
hereunder. The Subservicer and the Owner/Servicer shall cooperate in good faith
to reach agreement on any proposed changes to the Servicing Transfer In
Procedures.”
(ar)The Agreement is hereby amended by deleting Section 3.4 in its entirety and
replacing it with the following (modified text underlined for review purposes):


“The Subservicer shall process requests for partial releases, easements,
substitutions, division, subordination, alterations, waivers of security
instrument terms, or similar matters in accordance with Applicable Requirements
and the Subservicer shall provide a monthly report identifying such processed
requests (other than partial releases), it being understood that Subservicer may
combine any such reporting with the reporting provided to any NRZ O/S Entity
under any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement and delivery of such reporting to such NRZ O/S Entity under such NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement shall
be deemed to constitute delivery hereunder.”


(as)The Agreement is hereby amended by deleting the first paragraph of Section
4.1 in its entirety and replacing it with the following (modified text
underlined for review purposes):
“On or prior to each Reporting Date, the Subservicer shall provide the
Owner/Servicer, in an electronic format, a monthly report containing data
elements detailing all the Owner/Servicer Economics, the Owner/Servicer Expenses
and the Subservicer Economics (the “Reconciliation Report”) as set forth in the
related Formatted Servicing Report; it being understood that the amounts
described in clauses (iv) and (v) of Owner/Servicer Economics, and
Owner/Servicer Expenses, may relate to prior periods. Pursuant to Section
2.8(f), the Subservicer shall provide the Owner/Servicer with


35



--------------------------------------------------------------------------------




sufficient information to reflect the calculation (daily and monthly, as
applicable) of the Owner/Servicer Economics, the Owner/Servicer Expenses and the
Subservicer Economics, including the fees payable to the Subservicer by the
Owner/Servicer under this Agreement. Unless separate reporting is requested by
Owner/Servicer, Subservicer may combine the Reconciliation Report and any
supporting materials required to be delivered hereunder with the “Reconciliation
Report” and supporting materials as defined in and delivered pursuant to the
relevant NRZ Servicing/Subservicing Agreements or the NRM Agency Subservicing
Agreement.”
(at)The Agreement is hereby amended by deleting the penultimate paragraph of
Section 4.1 in its entirety and replacing it with the following (modified text
underlined for review purposes):


“The Subservicer shall be entitled to all amounts, to the extent paid, allowed
to a servicer from time to time by any governmental or quasi-governmental
programs or PMI Companies, as applicable, for engaging in Loss Mitigation with
respect to the Mortgage Loans. The Owner/Servicer shall be entitled to the Float
Benefit, which amounts (i) shall be remitted by the Subservicer to the
Owner/Servicer as part of the Owner/Servicer Economics pursuant to Section
2.8(f) to the extent the applicable Custodial Account(s) or Escrow Account(s)
are not in the name of the Owner/Servicer and (ii) Owner/Servicer shall withdraw
directly from the applicable Custodial Account(s) or Escrow Account(s) to the
extent the applicable Custodial Account(s) or Escrow Account(s) are in the name
of the Owner/Servicer. The Subservicer shall be entitled to Ancillary Income
and, pursuant to its reporting obligations hereunder, provide to the
Owner/Servicer information and data related to the Ancillary Income received
and/or paid to the Subservicer. The Subservicer shall provide or make available
to the Owner/Servicer its schedule of Ancillary Income charged to the Mortgagors
on a quarterly basis in an acceptable searchable electronic format that allows
for comparison of the current schedule of Ancillary Income against the schedule
of Ancillary Income from the prior quarterly period. Unless separate reporting
is requested by Owner/Servicer, Subservicer may combine any reporting with
respect to Ancillary Income required to be delivered hereunder with the reports
it delivers to any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement
or the NRM Agency Subservicing Agreement.”
(au)The Agreement is hereby amended by deleting Sections 5.3(a)(ii), (xiv),
(xv), (xvi) and (xix) in their entirety and replacing them with the following
(modified text underlined for review purposes):


“(ii)    any failure by the Subservicer to provide to the Owner/Servicer (1) any
Critical Report unless such failure to deliver a Critical Report was a direct
result of Owner/Servicer’s or any NRZ O/S Entity’s failure to provide material
information (which was not in the possession or control of the Subservicer)
necessary to complete


36



--------------------------------------------------------------------------------




such Critical Report, which failure continues unremedied for a period of five
(5) Business Days following the date such Critical Report was due and/or (2) any
Owner/Servicer Regulatory Reports, which failure continues unremedied for a
period of five (5) Business Days following the date such Owner/Servicer
Regulatory Report was due;
(xiv)    any report required herein contains materially inaccurate data or
information that has a Material Adverse Effect on the Owner/Servicer, New
Residential Investment Corp., the Servicing Rights, P&I Advances and/or the
Servicing Advances; provided, that such inaccuracy is not the direct result of
inaccurate data or information provided to the Subservicer by any NRZ O/S Entity
or New Residential Investment Corp., or a third party appointed by any NRZ O/S
Entity or New Residential Investment Corp.;
(xv)    as of any date of determination, the unpaid principal balance of
Measurement Loans (other than any Mortgage Loans subserviced by Subservicer
pursuant to the NRM Agency Subservicing Agreement) with respect to which a
Termination Party has, other than in connection with any Solicitations to
Terminate which has not resulted in a vote or direction to terminate, delivered
written notification of intent to terminate or notice of termination or
otherwise directed or initiated the process of terminating the Owner/Servicer,
Shellpoint and/or Subservicer in writing (“PSA Termination Notice”), in the
aggregate, equals or exceeds [***] of the Measurement Balance, in each case, due
to Subservicer’s failure to service in accordance with the terms of this
Agreement and/or any NRZ Servicing/Subservicing Agreement; provided, however
that, the unpaid principal balance with respect to a Servicing Agreement will
not be counted toward the [***] threshold referenced in this Section 5.3(a)(xv)
if the related Termination Party delivered the related PSA Termination Notice
solely as a result of Subservicer’s compliance with a written direction from
Owner/Servicer in accordance with Section 2.3 hereof or the written direction of
any NRZ O/S Entity in accordance with Section 2.3 of any NRZ
Servicing/Subservicing Agreement; provided that no termination shall be
permitted unless any applicable cure period in the related Servicing Agreement
has expired and the related Termination Party has not withdrawn such
notification;
(xvi)    as of any date of determination, the unpaid principal balance of
Measurement Loans (other than any Mortgage Loans subserviced by Subservicer
pursuant to the NRM Agency Subservicing Agreement) with respect to which a
Termination Party has sent a solicitation for a vote or request for direction
from or on behalf of Investors regarding the termination of Owner/Servicer or
Shellpoint as servicer under the related Servicing Agreement (a “Solicitation to
Terminate”), in the aggregate, equals or exceeds [***] of the Measurement
Balance, in each case (A) from a Termination Party and (B) due to Subservicer’s
failure to service in accordance with the terms of this Agreement and/or any NRZ
Servicing/Subservicing Agreement; provided, however that, the unpaid principal
balance with respect to a Servicing Agreement will not be counted toward the
[***] threshold referenced in this Section 5.3(a)(xvi) if the related
Termination Party delivered the related Solicitation to Terminate solely as a
result of


37



--------------------------------------------------------------------------------




Subservicer’s compliance with a written direction from Owner/Servicer in
accordance with Section 2.3 hereof or the written direction of any NRZ O/S
Entity in accordance with Section 2.3 of any NRZ Servicing/Subservicing
Agreement; provided, further that a Solicitation to Terminate shall no longer be
included in calculating the [***] threshold on the earlier of the date the
Termination Party indicates that it will pursue no action or provides
notification indicating that such Solicitation to Terminate has not resulted in
a vote to terminate or direction to terminate Owner/Servicer or Shellpoint as
servicer under the related Servicing Agreement and 135 days following the date
of the Solicitation to Terminate if such Solicitation to Terminate has not
resulted in a vote to terminate or direction to terminate Owner/Servicer or
Shellpoint as servicer under the related Servicing Agreement;
(xix)    the Subservicer’s or Corporate Parent’s management discloses in their
respective quarterly or annual financial statements that there is substantial
doubt about its ability to continue as a going concern; provided, however, that
such substantial doubt is not based in material part on the potential early
termination of any of the transactions contemplated by this Agreement, the NRM
Agency Subservicing Agreement or by any NRZ Servicing/Subservicing Agreement;
(av)The Agreement is hereby amended by adding the following Section
5.3(a)(xxiii) immediately following Section 5.3(a)(xxii):


“(xxiii)    the occurrence of a Subservicer Termination Event or Seller
Termination Event, in each case, as defined in the applicable NRZ
Servicing/Subservicing Agreement, with respect to which the applicable NRZ O/S
Entity has exercised remedies thereto; provided, however, that if Owner/Servicer
exercises its right to terminate the NRZ Servicing/Subservicing Agreement with
respect to all of the mortgage loans subserviced thereunder following a
Subservicer Termination Event or Seller Termination Event thereunder,
Owner/Servicer shall be deemed to automatically exercise its remedies related to
this clause (xxiii) and this Agreement shall terminate in accordance with the
terms hereof; provided, further however, if (1) a Subservicer Termination Event
or Seller Termination Event exists under the applicable NRZ
Servicing/Subservicing Agreement only with respect to a portion of the related
mortgage loans subject thereunder (and not with respect to all of the mortgage
loans subserviced thereunder) and (2) either (x) to the extent expressly
permitted pursuant to such NRZ Servicing/Subservicing Agreement, the applicable
NRZ O/S Entity exercises its remedies thereunder only with respect to a portion
of the related mortgage loans subject thereunder (and not with respect to all of
the mortgage loans subserviced or serviced thereunder) or (y) the applicable NRZ
O/S Entity does not exercise its remedies thereunder but an Investor terminates
the applicable NRZ O/S Entity as NRZ O/S Entity with respect to such mortgage
loans (and not with respect to all of the mortgage loans subserviced or serviced
thereunder), then, in each case, the proviso in this clause (xxiii) relating to
Owner/Servicer being deemed to automatically exercise its remedies related to
this clause (xxiii) shall not apply.”


38



--------------------------------------------------------------------------------




(aw)The Agreement is hereby amended by deleting the last paragraph of Section
5.3(a) in its entirety and replacing it with the following (modified text
underlined for review purposes):


“provided, however, that notwithstanding the foregoing, if Subservicer has
provided Owner/Servicer a written notice of its intent to terminate this
Agreement with cause pursuant to Section 5.6 or of Subservicer’s intent to
terminate any NRZ Servicing/Subservicing Agreement pursuant to Section 5.6
thereof or Owner/Servicer has provided written notice of its intent to terminate
this Agreement pursuant to Section 5.1(b), or any NRZ O/S Entity has provided
notice to Subservicer of its intent to terminate any NRZ Servicing/Subservicing
Agreement pursuant to Section 5.1(b) thereof, the Owner/Servicer may not
terminate the Subservicer for cause pursuant to any of Sections 5.3(a)(iii),
(x), (xvii) or (xix) if the event specified in such subsection was based in
material part on such notice of intent to terminate; provided, further however,
that if a Subservicer Termination Event is cured or is no longer continuing,
such event shall cease to be a Subservicer Termination Event upon the date that
is six (6) months following the later of (i) the date such Subservicer
Termination Event was cured or ceases to continue and (ii) the date
Owner/Servicer received notice or otherwise became aware of such Subservicer
Termination Event.”
(ax)The Agreement is hereby amended by deleting Section 5.3(b) in its entirety
and replacing it with the following:


“(b)    If an NRZ O/S Entity terminates an NRZ Servicing/Subservicing Agreement
with respect to all of the mortgage loans subserviced thereunder for convenience
pursuant to Section 5.1(b) (and not with respect a portion of the related
mortgage loans as permitted by Section 5.1(d)) within twelve (12) months
following the closing date of the acquisition of Shellpoint by New Residential
Corp. or any of its Affiliates, unless otherwise agreed to by Subservicer,
Owner/Servicer shall concurrently terminate this Agreement for convenience
pursuant to Section 5.1(b); provided, however, if an NRZ Servicing/Subservicing
Agreement is terminated solely with respect to a portion of the related mortgage
loans subject to such NRZ Servicing/Subservicing Agreement as permitted by
Section 5.1(d) (and not with respect to all of the mortgage loans subserviced
thereunder), this clause (b) shall not apply and the Agreement shall not be
terminated.”
(ay)The Agreement is hereby amended by deleting the paragraph directly following
Sections 5.4(a)(iii) in its entirety and replacing it with the following
(modified text underlined for review purposes):




39



--------------------------------------------------------------------------------




“To the extent the Owner/Servicer is obligated to pay the Termination Fee as set
forth above, the Owner/Servicer shall remit to the Escrow Agent, to be held by
the Escrow Agent in accordance with the Escrow Agreement, one-hundred percent
(100%) of the applicable Termination Fee Deposit Amount (as defined and
calculated in accordance with Exhibit C-2) in immediately available funds at
least one (1) Business Day prior to the Subservicer sending the related
transferor’s notice of transfer of servicing or “goodbye letter” in accordance
with the requirements of applicable law solely to the extent the Subservicer has
complied and completed all of the servicing transfer requirements set forth in
Part I of Exhibit S required to be performed on or before such date thereof;
provided that Subservicer shall have no obligation to send any such notices
until the Escrow Agent verifies to Subservicer that the Termination Fee Deposit
Amount has been received. The Escrow Agent shall pay the Subservicer (i) fifty
percent (50%) of the applicable Termination Fee Deposit Amount in immediately
available funds within two (2) Business Days after its receipt, with a copy to
the Owner/Servicer, from the Subservicer of a certification by the Subservicer
and its third party vendor handling the mailing that the Subservicer has sent
the related transferor’s notice of transfer of servicing or “goodbye letter” and
(ii) the remaining fifty percent (50%) of the applicable Termination Fee Deposit
Amount in immediately available funds within two (2) Business Days after its
receipt, with a copy to the Owner/Servicer, from the Subservicer of a
certification by the Subservicer that the Subservicer has completed the
Servicing Transfer Requirements set forth in Part III of Exhibit S attached
hereto and including the federal reference numbers and wire amounts for the
funds required to be remitted in accordance with such Servicing Transfer
Requirements. The Subservicer shall send a copy of each of the deliverables
under the Servicing Transfer Requirements to the Owner/Servicer at the same time
it delivers such deliverable to the applicable successor servicer or
subservicer. Owner/Servicer may elect to wait to transfer the servicing with
respect to certain Servicing Agreements if the transfer of such Servicing
Agreements would result in the unpaid principal balance of the Mortgage Loans
that would remain subject to this Agreement following such transfer to be less
than ten percent (10%) of the unpaid principal balance of all of the Mortgage
Loans subject to this Agreement on the Effective Date of Termination. The
Subservicer and Owner/Servicer shall use their best efforts to cooperate to
enter into an Escrow Agreement containing the terms as set forth in this
paragraph prior to the applicable date a payment is required to be made to the
Escrow Agent as described in this paragraph and, to the extent such actions have
been taken by any NRZ O/S Entity pursuant to any NRZ Servicing/Subservicing
Agreement, the Owner/Servicer and Subservicer may agree to aggregate such
actions. Notwithstanding anything to the contrary set forth in this Agreement,
the Subservicer shall not be entitled to receive any Termination Fee to the
extent the Effective Date of Termination occurs after the Initial Term.”
(az)The Agreement is hereby amended by deleting the paragraph directly following
Sections 5.4(b)(iii) in its entirety and replacing it with the following
(modified text underlined for review purposes):


“To the extent the Owner/Servicer is obligated to pay the Termination Fee as set
forth above, the Owner/Servicer shall remit to the Escrow Agent, to be held by
the Escrow Agent in


40



--------------------------------------------------------------------------------




accordance with the Escrow Agreement, one-hundred percent (100%) of the
applicable Termination Fee Deposit Amount (as defined and calculated in
accordance with Exhibit C-2) in immediately available funds at least one (1)
Business Day prior to the Subservicer sending the related transferor’s notice of
transfer of servicing or “goodbye letter” in accordance with the requirements of
applicable law solely to the extent the Subservicer has complied and completed
all of the servicing transfer requirements set forth in Part I of Exhibit S
required to be performed on or before such date thereof; provided that
Subservicer shall have no obligation to send any such notices until the Escrow
Agent verifies to Subservicer that the Termination Fee Deposit Amount has been
received. The Escrow Agent shall pay the Subservicer (i) fifty percent (50%) of
the applicable Termination Fee Deposit Amount in immediately available funds
within two (2) Business Days after its receipt, with a copy to the
Owner/Servicer, from the Subservicer of a certification by the Subservicer and
its third party vendor handling the mailing that the Subservicer has sent the
related transferor’s notice of transfer of servicing or “goodbye letter” and
(ii) the remaining fifty percent (50%) of the applicable Termination Fee Deposit
Amount in immediately available funds within two (2) Business Days after its
receipt, with a copy to the Owner/Servicer, from the Subservicer of a
certification by the Subservicer that the Subservicer has completed the
Servicing Transfer Requirements set forth in Part III of Exhibit S attached
hereto and including the federal reference numbers and wire amounts for the
funds required to be remitted in accordance with such Servicing Transfer
Requirements. The Subservicer shall send a copy of each of the deliverables
under the Servicing Transfer Requirements to the Owner/Servicer at the same time
it delivers such deliverable to the applicable successor servicer or
subservicer. Owner/Servicer may elect to wait to transfer the servicing with
respect to certain Servicing Agreements if the transfer of such Servicing
Agreements would result in the unpaid principal balance of the Mortgage Loans
that would remain subject to this Agreement following such transfer to be less
than ten percent (10%) of the unpaid principal balance of all of the Mortgage
Loans subject to this Agreement on the Effective Date of Termination. The
Subservicer and Owner/Servicer shall use their best efforts to cooperate to
enter into an Escrow Agreement containing the terms as set forth in this
paragraph prior to the applicable date a payment is required to be made to the
Escrow Agent as described in this paragraph and, to the extent such actions have
been taken by any NRZ O/S Entity pursuant to any NRZ Servicing/Subservicing
Agreement, the Owner/Servicer and Subservicer may agree to aggregate such
actions. Notwithstanding anything to the contrary set forth in this Agreement,
the Subservicer shall not be entitled to receive any Termination Fee to the
extent the Effective Date of Termination occurs after the Initial Term.”
(ba)The Agreement is hereby amended by adding the following Section 5.7
immediately following Section 5.6:


“Section 5.7.    Recognition of Rights of Investor to Terminate or Assume
Agreement.
(a)    Subject to Section 5.7(b), the parties hereto acknowledge that, in the
event the Owner/Servicer is terminated as servicer (or in similar capacity)
under a Servicing Agreement by the related Investor (or, if expressly provided
in such Servicing


41



--------------------------------------------------------------------------------




Agreement, the Owner/Servicer is no longer the servicer thereunder for any
reason (including termination due to an event of default of the
Owner/Servicer)), then one or more of the following rights may be exercised: (i)
if such right is required by the express provisions of such Servicing Agreement
to be included in this Agreement, the Owner/Servicer shall have the right to
immediately terminate this Agreement solely with respect to the related Mortgage
Loans subject to the related Servicing Agreement for which the Owner/Servicer
was terminated as servicer (or in similar capacity) in accordance with the terms
of the related Servicing Agreement, (ii) if such right is required by the
express provisions of the Servicing Agreement to be included in this Agreement,
the related Investor or its designee or any successor servicer appointed by such
Investor shall have the right to immediately terminate this Agreement (subject
to the receipt of such consents, if any, as may be required by such Servicing
Agreement, and in accordance with the terms of such Servicing Agreement) solely
with respect to the related Mortgage Loans subject to the related Servicing
Agreement for which was terminated as servicer (or in similar capacity), or
(iii) if such right is required by the express provisions of such Servicing
Agreement to be included in this Agreement, the related Investor or its designee
or any successor servicer appointed by such Investor shall have the right to
assume (or may be deemed to have assumed without act or deed on the part such
Investor or its designee or any successor servicer) all of the rights and
obligations of the Owner/Servicer under this Agreement solely with respect to
the related Mortgage Loans subject to the related Servicing Agreement for which
the Owner/Servicer was terminated as servicer (or in similar capacity) in
accordance with the terms of the related Servicing Agreement.
(b)    Notwithstanding anything to the contrary in this Agreement, if an
Investor terminates both the Owner/Servicer and the Subservicer under the
applicable Servicing Agreement, such termination would be treated as:
(i)    a termination for cause for purposes of this Agreement solely with
respect to the related Mortgage Loans subject to the related Servicing Agreement
for which the Owner/Servicer was terminated as servicer (or in similar capacity)
if the Investor’s action is related to an act or omission of the Subservicer or
the Corporate Parent, or the processes, practices and/or procedures of the
Subservicer or the Corporate Parent (unless such act, omission or breach is
related to Subservicer’s compliance with the Owner/Servicer’s written direction
in accordance with Section 2.3) or in connection with a Subservicer Termination
Event; provided, further, that this provision shall not protect the Subservicer
from any liability for any breach of its covenants made herein, or failure to
perform its obligations in compliance with the terms of this Agreement,
including any standard of care set forth in this Agreement, or from any
liability which would otherwise be imposed on the Subservicer or any of its
directors, officers, agents or employees by reason of the Subservicer’s willful
misfeasance, bad faith, fraud, or negligence in the performance of its duties
hereunder or by reason of its negligent disregard of its obligations or duties
hereunder), or
(ii)    a termination without cause solely with respect to the related Mortgage
Loans subject to the related Servicing Agreement for which the Owner/Servicer
was terminated


42



--------------------------------------------------------------------------------




if the Investor’s action is (1) unrelated to (x) an act or omission of the
Subservicer or the Corporate Parent, respectively, or (y) a Subservicer
Termination Event, or (2) related to Subservicer’s compliance with the
Owner/Servicer’s written direction in accordance with Section 2.3.
(c)    If an Investor assumes (or is deemed to have assumed) the obligations of
the Owner/Servicer in accordance with the express provisions of the applicable
Servicing Agreement, then the Subservicer shall have the right, upon not less
than 90 days’ prior written notice to the related Investor, to terminate this
Agreement solely with respect to the related Mortgage Loans subject to the
related Servicing Agreement for which the Owner/Servicer was terminated as
servicer (or in similar capacity). In addition to any rights and remedies under
the applicable Servicing Agreement or this Agreement, in the event such Investor
terminates the Subservicer following such assumption of this Agreement by such
Investor and such termination by the Investor is unrelated to an act or omission
of the Subservicer or the Corporate Parent, respectively, unrelated to a
Subservicer Termination Event or related to Subservicer’s compliance with the
Owner/Servicer’s written direction in accordance with Section 2.3, and solely if
the Effective Date of Termination occurs during the Initial Term, Investor
(including without limitation, any trustee master servicer, back-up servicer,
successor servicer, trust administrator, insurer or similar transaction party or
any related securityholder) assuming the obligations of the Owner/Servicer shall
reimburse the Subservicer in accordance with such termination without cause
provisions. To the extent the Investor is obligated to pay the applicable
Termination Fee as set forth in this Section 5.7(c), the Investor shall remit to
the Subservicer one-hundred percent (100%) of the applicable Termination Fee
(Investor) Deposit Amount (as defined and calculated in accordance with Exhibit
C-2) on the related Effective Date of Termination. For the avoidance of doubt,
the provisions relating to the Escrow Agent in Section 5.04 shall be
inapplicable to the extent the related Investor is obligated to pay the
Subservicer the applicable Termination Fee pursuant to this Section 5.7(c).
(d)    Notwithstanding any provision of this Agreement to the contrary, the
termination of this Agreement as to the related Mortgage Loans (subject to the
related Servicing Agreement for which the Owner/Servicer was terminated as
servicer (or in similar capacity)) by the Subservicer in accordance with Section
5.7(c) above shall not be effective until a successor subservicer has been
appointed by the related Investor and has assumed the duties of the Subservicer
hereunder solely with respect to the related Mortgage Loans subject to the
related Servicing Agreement which was terminated, and the Subservicer shall not
be relieved of its obligations under this Agreement with respect to such
Mortgage Loans until such time. If a successor subservicer has not assumed the
duties of the Subservicer within one hundred and twenty (120) days of the
Subservicer’s notice of termination pursuant to Section 5.7(c), the Subservicer
may, at the expense of the related Investor, petition a court with appropriate
jurisdiction to appoint a successor subservicer.


43



--------------------------------------------------------------------------------




(e)    Unless expressly required pursuant to the terms of the applicable
Servicing Agreement, with respect to any of the Mortgage Loans for which the
Owner/Servicer is terminated as servicer (or in similar capacity) under a
Servicing Agreement by the related Investor (or, if expressly provided in such
Servicing Agreement, the Owner/Servicer is no longer the servicer thereunder for
any reason (including termination due to an event of default of the
Owner/Servicer), in the event that the related trustee or successor servicer
assumes or (is deemed to have assumed) the rights and/or obligations of the
Owner/Servicer in accordance with the express provisions of the applicable
Servicing Agreement, New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing
shall not have any obligations as Owner/Servicer with respect to such Mortgage
Loans following the date of such assumption and shall not be liable to the
Subservicer for any losses, liabilities, acts or omissions of Investor as
Owner/Servicer with respect to such Mortgage Loans following the date of such
assumption.”
(bb)The Agreement is hereby amended by deleting Sections 8.2(c), (d) and (e) in
their entirety and replacing them with the following (modified text underlined
for review purposes):
“(c)    any event of termination described in Section 5.3, other than Section
5.3(a)(xxiii);
(d)    any claim, litigation or proceeding to which the Owner/Servicer is made a
party in connection with Section 2.23, (ii) the Owner/Servicer's (and any
Owner/Servicer's designee's) compliance with Section 2.23 (including, without
limitation, any reasonable costs and expenses related to travel and lodging)
and/or (iii) the Owner/Servicer's cooperation with the Subservicer in connection
with any PMI Proceeding;
(e)    the matters set forth on Schedule 4.12.15 to the Transfer Agreement;
provided that such Loss is incurred and/or is payable prior to the earliest of
(i) the date New Residential Mortgage LLC is terminated as Owner/Servicer and
(ii) the later of (x) the fifth anniversary of the Effective Date and (y) the
two year anniversary of the termination of the Subservicer under this
Agreement;”
(bc)The Agreement is hereby amended by deleting Section 8.4 in its entirety and
replacing it with the following (modified text underlined for review purposes):
“Promptly after receipt by an indemnified party under Sections 8.2 or 8.3 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under
Sections 8.2 or 8.3, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve the indemnifying party from any liability that it may have to any
indemnified party under Sections 8.2 or 8.3, except to the extent that it has
been prejudiced in any material respect, or from any liability that it may have,
otherwise than under Sections 8.2 or 8.3. The indemnifying party


44



--------------------------------------------------------------------------------




shall assume the defense of any such claim (provided, however, that counsel to
the indemnifying party shall not (except with the consent of the indemnified
party) also be counsel to the indemnified party) and pay all expenses in
connection therewith, including attorneys’ fees, and promptly pay, discharge,
and satisfy any judgment or decree that may be entered against it or the
indemnified party in respect of such claim. The indemnifying party shall follow
any reasonable written instructions received from the indemnified party in
connection with such claim. The provisions of Sections 8.2 or 8.3 shall survive
for five (5) years following termination of this Agreement. The Subservicer
shall provide the Mortgagor Litigation Reports set forth in the related
Formatted Servicing Report regarding legal action(s) by individual Mortgagor(s)
relating to the Mortgage Loans and against the Subservicer or the
Owner/Servicer, it being understood that the Subservicer may combine such
reports with the reports required to be delivered under Section 8.4 of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement and
delivery thereunder shall be deemed to constitute delivery hereunder. With
respect to any third party claim subject to indemnification under this
Agreement, the indemnified party agrees to reasonably cooperate and cause its
Affiliates to reasonably cooperate in good faith with the indemnifying party in
connection with the defense of any such claim. The indemnifying party shall pay
the indemnified party any non-disputed Losses within thirty (30) days of the
indemnifying party’s receipt of an invoice therefor, together with reasonable
supporting documentation.”
(bd)The Agreement is hereby amended by deleting Section 10.1(b) in its entirety
and replacing it with the following (modified text underlined for review
purposes):


“(b)    This Agreement may not be assigned or otherwise transferred by operation
of law or otherwise by either Owner/Servicer or Subservicer without the express
written consent of the other and any such assignment or attempted assignment
without such consent shall be void; provided, however, that (i) Owner/Servicer
may pledge its rights to any Person providing financing to Owner/Servicer or its
Affiliates without the express written consent of Subservicer, (ii) without
limiting any other transfers that otherwise do not require the consent of
Subservicer, following a Transfer Date, Owner/Servicer or any assignee or
transferee thereof may transfer all or any interest in the Rights to MSRs or any
Transferred Receivables Assets (each as defined in the Transfer Agreement) to
any Person without the express written consent of Subservicer, (iii)
Owner/Servicer may assign or otherwise transfer any of its rights and
obligations hereunder, in whole or in part, without the consent of Subservicer
to (x) Shellpoint on or after the date that Shellpoint is a direct or indirect
wholly owned subsidiary of New Residential Investment Corp., or (y) any other
direct or indirect wholly-owned subsidiary of New Residential Investment Corp;
provided that in each case such entity has been approved by and is in good
standing


45



--------------------------------------------------------------------------------




with Fannie Mae, Freddie Mac and each applicable State Agency, as necessary, in
order to acquire the Servicing Rights hereunder.”
(be)The Agreement is hereby amended by deleting Section 10.12 in its entirety
and replacing it with the following (modified text underlined for review
purposes):


“(a)    Each party acknowledges that it may, in the course of performing its
responsibilities under this Agreement, be exposed to or acquire Confidential
Information that is proprietary to or confidential to the other party, its
Affiliates, their respective clients and investors or to third parties to whom
the other party owes a duty of confidentiality.   The party providing
Confidential Information in each case shall be called the “Disclosing Party” and
the party receiving the Confidential Information shall be called the
“Recipient”.  With respect to all such Confidential Information, the Recipient
shall (i) act in accordance and comply with all Applicable Requirements
(including, without limitation, security and privacy laws with respect to its
use of such Confidential Information), (ii) maintain, and shall require all
third parties that receive Confidential Information from the Recipient as
permitted hereunder to maintain, effective information security measures to
protect Confidential Information from unauthorized disclosure or use, and (iii)
provide the Disclosing Party with information regarding such security measures
upon the reasonable request of the Disclosing Party and promptly provide the
Disclosing Party with information regarding any material failure of such
security measures or any security breach relating to the Disclosing Party’s
Confidential Information. The Recipient shall hold the Disclosing Party’s
Confidential Information in strict confidence, exercising no less care with
respect to such Confidential Information than the level of care exercised with
respect to the Recipient’s own similar Confidential Information and in no case
less than a reasonable standard of care, and shall not copy, reproduce,
summarize, quote, sell, assign, license, market, transfer or otherwise dispose
of, give or disclose such information to third parties or use such information
for any purposes other than the provision of the services to the Disclosing
Party without the prior written authorization of the Disclosing Party.  In
addition, the Recipient shall not use the Confidential Information to make any
contact with any of the parties identified in the Confidential Information
without the prior authorization of the Disclosing Party, except in the course of
performing its obligations under the terms of this Agreement.
(b)    The Recipient may disclose the Disclosing Party's Confidential
Information only (i) to its and its Affiliates’ officers, directors, attorneys,
accountants, employees, agents and representatives and, with respect to the
Owner/Servicer only, Rating Agencies, consultants, bankers, financial advisors
and potential financing sources (collectively, “Confidential Representatives”)
who need to know such Confidential Information and who are subject to a duty of
confidentiality (contractual or otherwise) with respect to such Confidential
Information, (ii) to those Persons within the Recipient's organization directly
involved in the transactions contemplated in this Agreement, and who are bound
by confidentiality terms substantially similar to the


46



--------------------------------------------------------------------------------




terms set forth herein, (iii) to the Recipient's regulators and examiners, (iv)
as required by Applicable Requirements, (v) to the extent such Recipient
determines reasonably necessary or appropriate to defend itself in connection
with a legal proceeding regarding the transactions contemplated in this
Agreement; provided that Confidential Information may not be disclosed pursuant
to this clause (v) without prior notice to the Disclosing Party and the
Recipient shall use reasonable efforts to cooperate with the Disclosing Party’s
reasonable requests to protect and preserve the confidential nature of such
Confidential Information, (vi) in the case of the Owner/Servicer, and subject
to, and otherwise limited to the information provided pursuant to, Section
2.1(e), to a backup servicer and (vii) to any third party mutually agreed upon
by the Owner/Servicer and Subservicer. The Recipient shall be liable for any
breach of its confidentiality obligations and the confidentiality obligations of
its Confidential Representatives.
(c)    The parties shall not, without the other party’s prior written
authorization, publicize, disclose, or allow disclosure of any Confidential
Information about the other party, its present or former partners, managing
directors, directors, officers, employees, agents or clients, its or their
business and financial affairs, personnel matters, operating procedures,
organization responsibilities, marketing matters and policies or procedures,
with any reporter, author, producer or similar Person or entity, or take any
other action seeking to publicize or disclose any such information in any way
likely to result in such information being made available to the general public
in any form, including books, articles or writings of any other kind, as well as
film, videotape, audiotape, or any other medium except as required by Applicable
Requirements.
(d)    The obligations under this Section 10.12 shall survive the termination of
this Agreement.
(e)    In addition to the foregoing, the parties agree that any information
provided hereunder shall be subject to the terms of the Confidentiality
Agreement; provided that if there exists any conflict between this Agreement and
the terms of the Confidentiality Agreement, this Agreement shall control except
as provided in Section 10.12(f) below Furthermore, the parties agree that the
Confidentiality Agreement shall be incorporated into this Agreement for purposes
of confidentiality.
(f)    Notwithstanding any contrary terms in the Confidentiality Agreement, the
obligations under the Confidentiality Agreement shall survive indefinitely after
the expiration or termination of the Sale Supplements (as defined in the New
RMSR Agreement).”
(bf)The Agreement is hereby amended by deleting Schedule 1.1 in its entirety and
replacing it with Schedule 1.1 attached hereto.


47



--------------------------------------------------------------------------------




(bg)The Agreement is hereby amended by deleting Exhibit B in its entirety and
replacing it with Exhibit B attached hereto.
(bh)The Agreement is hereby amended by deleting Exhibit C-2 in its entirety and
replacing it with Exhibit C-2 attached hereto (modified text underlined for
review purposes).
(bi)The Agreement is hereby amended by deleting Exhibit E-1 in its entirety and
replacing it with Exhibit E-1 attached hereto.
(bj)The Agreement is hereby amended by deleting Exhibit E-2 in its entirety and
replacing it with Exhibit E-2 attached hereto.
(bk)The Agreement is hereby amended by deleting Exhibit G in its entirety and
replacing it with Exhibit G attached hereto (modified text underlined for review
purposes).
(bl)The Agreement is hereby amended by deleting Exhibit J in its entirety and
replacing it with Exhibit J attached hereto (modified text underlined for review
purposes).
SECTION 2. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.
SECTION 3. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number One need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.
SECTION 4. Governing Law. This Amendment Number One shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 or 5-1402 of the New York General Obligations Law
which shall govern).
SECTION 5. Counterparts. This Amendment Number One may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument. The parties agree that this Amendment Number One and signature pages
may be transmitted between them by facsimile or by electronic mail and that
faxed and PDF signatures may constitute original signatures and that a faxed or
PDF signature page containing the signature (faxed, PDF or original) is binding
upon the parties.


48



--------------------------------------------------------------------------------




[Signature Page Follows]




49



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Owner/Servicer and the Subservicer have caused this
Amendment Number One to be executed and delivered by their duly authorized
officers as of the day and year first above written.






OCWEN LOAN SERVICING, LLC
(Subservicer)




By: /s/ John P. Kim            
Name: John P. Kim
Title: President and Chief Executive Officer






Amendment Number One (August 2018)

--------------------------------------------------------------------------------






NEW RESIDENTIAL MORTGAGE LLC
(Owner/Servicer)




By: /s/Nicola Santoro, Jr.        
Name: Nicola Santoro, Jr.
Title: Chief Financial Officer and Chief Operating Officer






Amendment Number One (August 2018)

--------------------------------------------------------------------------------





SCHEDULE 1.1


CHANGE OF CONTROL


Owner/Servicer hereby consents to a proposed transaction pursuant to which (x)
Subservicer would merge into PHH Mortgage Corporation (“PMC”) and PMC would be
the surviving entity immediately following such merger or (y) PMC would become
the direct or indirect owner of the majority of the stock of the Subservicer
and, in each case, such consent is deemed to be exercised in concert with each
NRZ O/S Entity under the NRZ Servicing/Subservicing Agreements, to the extent
applicable.

EXHIBIT B




THIS PAGE AND THE FOLLOWING 14 PAGES OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT


[***]







--------------------------------------------------------------------------------






ANNEX ONE


THIS PAGE AND THE FOLLOWING PAGE OF THIS ANNEX HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT


[***]











--------------------------------------------------------------------------------






EXHIBIT 1
LEVEL OF DISCLOSURE SCHEDULE




THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]







--------------------------------------------------------------------------------







EXHIBIT C-2
TERMINATION FEE CALCULATION
Definitions
Deal-Level UPB: By Ocwen investor code (“deal”), the unpaid principal balance of
Mortgage Loans associated with each deal will be fixed for the purposes
calculations under this Exhibit C-2 as of the month-end following Subservicer’s
receipt of notification of termination without cause. To the extent Mortgage
Loans serviced under RMSR 2.0 are transferred to a third party while this
Agreement is still in effect, Deal-Level UPB will be based on the month-end UPB
immediately preceding such transfer date.


Investor Transferred Percentage: A fraction which equals (A) the Deal-Level UPB
of Mortgage Loans being subserviced under this Agreement that with respect to
which the subservicing or servicing is being terminated solely pursuant to
Section 5.7(c) divided by (B) the sum of (i) the aggregate Deal-Level UPB with
respect to all Mortgage Loans being subserviced under this Agreement, (ii) the
aggregate Deal-Level UPB with respect to all Mortgage Loans being serviced under
RMSR 2.0, (iii) the aggregate Deal-Level UPB with respect to all Primary
Mortgage Loans being serviced under MSRPA Servicing Agreements, (iv) the
aggregate Deal-Level UPB in respect of any Primary Mortgage Loans serviced under
MSRPA Servicing Agreements the interests in which have been transferred to Ocwen
pursuant to Section 9.2, 9.3 or 9.4 of the Master Agreement and (v) the
aggregate Deal-Level UPB in respect of any Primary Mortgage Loans serviced under
MSRPA Servicing Agreements the interests in which have been transferred to a
third party pursuant to Section 9.3 of the Master Agreement (calculated at the
time of sale of such interests to third parties and amortized at 15%/year until
the month-end following Subservicer’s receipt of notification of termination
without cause).


MSRPA Servicing Agreements: As defined in the Master Agreement.


Primary Mortgage Loans: As defined in the Master Agreement.


RMSR 2.0: The New RMSR Agreement (as defined in the Master Agreement).


Transferred Percentage: A fraction which equals (A) the Deal-Level UPB of
Mortgage Loans being subserviced under this Agreement and serviced under RMSR
2.0 that with respect to which the subservicing or servicing is being terminated
for any reason under this Agreement (other than Section 5.3 and Section 5.7)
divided by (B) the sum of (i) the aggregate Deal-Level UPB with respect to all
Mortgage Loans being subserviced under this Agreement, (ii) the aggregate
Deal-Level UPB with respect to all Mortgage Loans being serviced under RMSR 2.0,
(iii) the aggregate Deal-Level UPB with respect to all Primary Mortgage Loans
being serviced under MSRPA Servicing Agreements, (iv) the aggregate Deal-Level
UPB in respect of any Primary Mortgage Loans serviced under MSRPA Servicing
Agreements the interests in which have been transferred to Ocwen pursuant to
Section 9.2, 9.3 or 9.4 of the Master Agreement and (v) the aggregate Deal-Level
UPB in respect of any Primary Mortgage Loans serviced under MSRPA Servicing
Agreements the interests in which have been transferred to a third party
pursuant to Section 9.3 of the Master Agreement (calculated at the





--------------------------------------------------------------------------------





time of sale of such interests to third parties and amortized at 15%/year until
the month-end following Subservicer’s receipt of notification of termination
without cause).


Termination Fee Deposit Amount: Except with respect to a termination of
Subservicer by an Investor pursuant to Section 5.7(c), with respect to the
termination of Subservicer under this Agreement or RMSR 2.0 transferred pursuant
to a termination without cause or an RMSR 2.0 transfer to a third party during
the Initial Term is calculated for each date on which subservicing or RMSR 2.0
is transferred by multiplying the Transferred Percentage by the Termination Fee
associated as of the actual transfer date from Exhibit C-1. 


Termination Fee (Investor) Deposit Amount: Solely with respect to a termination
without cause of Subservicer by an Investor pursuant to Section 5.7(c) prior to
the expiration of the Initial Term is calculated for each date on which
subservicing is transferred by multiplying the Investor Transferred Percentage
by the Termination Fee associated as of the actual transfer date from Exhibit
C-1. 





--------------------------------------------------------------------------------







EXHIBIT E-1


LIST OF SERVICING REPORTS
“Critical Report”
“Regulatory Report”
Name of Report
Report #
Updates #
Frequency
Yes
No
Navigant Daily File Loan Level Extract
E-1
*
Daily (by noon ET)
Yes
No
Service Fee Reports (“Service Fee Daily Report”)
E-2(a)
*
Daily (by noon ET)
Yes
No
Service Fee Reports (“NRZ MS Dynamics File”)
E-2(b)
*
Daily (by noon ET)
Yes
No
Remittance File
E-3
*
Daily (by noon ET)
Yes
No
NRZ Primary MSR Data Tape
E-4
*
Monthly by 10th BU day
Yes
No
Reconciliation Report
E-5
*
As specified Section 4.1
Yes
No
Advance Reports
(“MRA AF Daily File”)
E-6(a)
*
Daily (by noon ET)
Yes
No
Advance Reports
(“NRZ NBB Loan Level File”)
E-6(b)
*
Monthly by 7th BU day
Yes
No
Portfolio Strat Reports
E-7
*
Monthly by 7th BU day.
No
No
Mortgagor Litigation Report
E-8
*
Monthly (by 5th BU day)
No
No
Corporate Matters Report
E-9
*
Monthly (by 15th)
No
No
Performance Reports
E-10
*
Monthly (by 20th)
No
No
Material Changes to Subservicer’s, Corporate Parent or any of their respective
Affiliates’ Policies and Procedures
*
E-A1
Monthly (by 20th)
No
No
Basic Complaint Report
E-12(a)
*
Monthly (by 5th BU day)
No
No
Escalated Complaint Case Data Report
E-12(b)
*
Monthly (by 5th BU day)
No
No
Notice of Error and Request for Information Reports
E-13
*
Monthly (by 7th BU day)
No
No
Portfolio Roll Rate Reports
E-14
*
Monthly (by 7th BU day)
No
No
Monthly Financial Covenant Certification
*
E-A2
As provided in Section 2.22
No
No
Advance Threshold Report
E-15
*
Monthly (by 20th)
No
No
Back-up Servicer Files
E-16
*
As agreed to with the Back-up Servicer
No
No
MI Rescission Report
E-17
*
Monthly (by 15th)
No
No
Land Title Adjustment Report
E-18
*
Monthly (by 7th BU day)






--------------------------------------------------------------------------------





“Critical Report”
“Regulatory Report”
Name of Report
Report #
Updates #
Frequency
No
No
Ancillary Income Report
E-19
*
Monthly (by 15th)
No
No
Ocwen Daily Subservicing File
E-20
*
Daily (by noon ET)
No
No
Ocwen Monthly Subservicing File
E-21
*
Monthly (by 7th BU day)
No
No
Exhibit Q Information
*
E-A3
Quarterly (by 45th calendar day
No
No
Provide Fidelity and Errors and Omissions Insurance
*
E-A4
Quarterly (by 45th calendar day
No
No
Customer Service Statistics
E-22
*
Quarterly (by 45th calendar day
No
No
Tracking Report regarding Privacy Notices
E-23
*
Quarterly (by 20th)
No
Yes
NYS VOSR Template
E-24
*
Quarterly (20 days after Quarter-End)
No
Yes
MBFRF Template
E-25
*
Quarterly (20 days after Quarter-End)
No
Yes
MCR Template
E-26
*
Quarterly (30 days after Quarter-End)
No
Yes
Illinois Default and Foreclosure Template
E-27
*
Semi-Annual (by 20th calendar day of July)
No
Yes
California CRMLA Template
E-28
*
Annual (by 45th calendar day after fiscal year-end)
No
Yes
Illinois Report of Servicing Activity Template
E-29
*
Annual (by 45th calendar day after fiscal year-end)
No
Yes
Michigan Mortgage Brokers, Lenders and Servicers Template
E-30
*
Annual (by 45th calendar day after fiscal year-end)
No
Yes
Missouri Report of Residential Mortgage Loan Broker Activity Template
E-31
*
Annual (by 45th calendar day after fiscal year-end)
No
Yes
Washington Consumer Loan Assessment Report Template
E-32
*
Annual (by 45th calendar day after fiscal year-end)
No
Yes
Washington Consumer Loan Assessment Report Template
E-33
*
Annual (by 45th calendar day after fiscal year-end)
No
No
Regulation AB Compliance Report
*
E-A5
As defined in Agreement






--------------------------------------------------------------------------------





“Critical Report”
“Regulatory Report”
Name of Report
Report #
Updates #
Frequency
No
No
Uniform Single Attestation Program Compliance Report
*
 
As defined in Agreement
No
No
SOC 1 Type II of Critical Vendors of Subservicer (or such other Type as may be
reasonably satisfactory to Owner/Servicer)
*
E-A6
Within 30 days of receipt, but no later than January 31
No
No
SOC 1 Type II of Subservicer covering a minimum period of nine (9) months
*
E-A7
Within 30 days of receipt, but no later than January 31
No
No
SOC 1 Type II Bridge Letter of Subservicer covering a maximum period of three
(3) months
*
E-A8
No later than January 31








--------------------------------------------------------------------------------







EXHIBIT E-2
FORMATTED SERVICING REPORTS




[***]





--------------------------------------------------------------------------------







EXHIBIT G
THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]











--------------------------------------------------------------------------------







EXHIBIT J
PERFORMANCE TRIGGERS
A. Initial Performance Triggers


The following shall represent the applicable Performance Triggers, as may be
modified from time to time in accordance with the terms hereof, and to be
assessed on the basis of data collected from the first full Quarter following
the Effective Date:


1.
the Quarterly Average Delinquency Ratio exceeds [***] (the “Delinquency Trigger
Event”);

2.
the Quarterly Average Foreclosure Sale Ratio falls below [***] (the “Foreclosure
Sale Trigger”) for two consecutive Quarters (the “Foreclosure Sale Trigger
Event”);

3.
the Quarterly Average Workout Ratio falls below [***] (the “Workout Trigger”)
for two consecutive Quarters (the “Workout Trigger Event”); and

4.
the Net SLA Monthly Penalty Amount exceeds [***] of the Monthly Fee Amount for
such month (the “Excessive SLA Failure Trigger”) in every month for two
consecutive Quarters (the “Excessive SLA Failure Trigger Event”).

Subject to the automatic modification of the Workout Trigger as set for in
Section D below, any modifications to Performance Triggers shall be evidenced in
writing and shall take effect in the Quarter during which such modifications
were agreed to, unless the parties mutually agree otherwise. In addition to the
specific provisions set forth in Sections B, C and D of this Exhibit J relating
to the conditions under which a Performance Trigger may be modified, the
Owner/Servicer and Subservicer agree to modify any of the above Performance
Triggers from time to time in cases where there have been or will be material
changes to the portfolio of Subject Loans constituting the reference class of
the applicable Performance Trigger. Upon the occurrence of any Force Majeure
Event, that has a material impact on the Subservicer’s ability to service the
Subject Loans pursuant to the Agreement, the parties will agree to waive any of
the Performance Triggers to the extent affected.
B.    Delinquency Trigger Resets
The Subservicer and Owner/Servicer shall mutually agree to a modification of the
Delinquency Trigger under each of the following circumstances: (i) (x) in the
event that the delinquency rate set forth in the “Seriously Delinquent As a % of
Total Loans NSA” quarterly index from Mortgage Bankers Association (FORLTOSD
Index on Bloomberg) (the “Index”) increases by more than three percentage points
from the rate set forth in such report for the month ending June 2017 and (y)
thereafter, in the event of any subsequent material increase in such rate or
(ii) to the extent that the Index does not capture the impact of industry-wide
events which would materially impact delinquency rates (for example,
industry-wide foreclosure holds imposed by states regulators).
C.    Foreclosure Sale Trigger Resets





--------------------------------------------------------------------------------





The Subservicer and Owner/Servicer shall mutually agree on a modification to the
Foreclosure Sale Trigger in the event that one or more judicial rulings or state
regulatory actions, decrees, interpretations or guidance occurs that impact more
than [***] ([***]) of the total number of Subject Loans counted in the
Subservicer’s active foreclosure inventory on the date of such occurrence.
D.    Workout Trigger Resets
(a)    The Workout Trigger shall be modified, effective as of January 1, 2019,
to an amount equal to [***] of the average monthly Workout Ratio for the
calendar year of 2018 and, for each subsequent calendar year, effective as of
January 1st of such year, the Workout Trigger shall be modified to an amount
equal to [***] of the average monthly Workout Ratio of the prior calendar year;
provided that, to the extent the Quarterly Average Workout Ratio falls below the
Workout Trigger for the Quarter beginning in October and the Quarterly Average
Workout Ratio is above the Workout Trigger for the following Quarter beginning
in January solely as a result of the automatic modification of the Workout
Trigger as set forth in this sentence, then the Workout Trigger for the Quarter
beginning in January shall not be included for purposes of calculating the
Workout Trigger Event and the parties agree to use the Workout Trigger for the
Quarters beginning in October and April to determine if a Workout Trigger Event
occurred. The parties agree that the Workout Trigger may be recalibrated after
January 1, 2019 based on quarterly rather than annual averages in order to
reflect seasonal fluctuations.
(b)    The Subservicer and Owner/Servicer shall mutually agree on a modification
to the existing (or automatically modified pursuant to clause (a) above) Workout
Trigger under each of the following circumstances: (i) any regulatory changes
that result in substantially lower modification rates on an industry-wide basis,
(ii) the previously modified proportion of the portfolio of Subject Loans that
are 60+ Day Delinquent increases to more than [***] ([***]), and thereafter, for
each subsequent increase of [***] (iii) a decrease in modification eligibility
of the Subject Loans due to substantial macroeconomic changes, including but not
limited to, material changes in (x) home prices, (y) interest rates and/or (z)
unemployment rates, and (iv) conditions materially affecting modification rates,
including, for example, the availability and funding of governmental
modification programs.
The Subservicer and Owner/Servicer shall mutually agree on a modification or
reconstruction of the Workout Trigger to compare the Subservicer’s loss
mitigation performance against the performance of the mortgage servicing
industry (in which the Subservicer would be expected to be within a range of
average industry levels) to the extent a reliable industry benchmarking loss
mitigation data has been introduced and is generally acceptable to the secondary
mortgage market.
E.    Excessive SLA Failure Trigger Waivers and Applicability
The SLAs used to calculate the Aggregate Net SLA Monthly Penalty Rate shall
include all SLAs other than (i) any SLA identified as inapplicable to the
Excessive SLA Failure Trigger on Exhibit F of the Agreement, as updated from
time to time by mutual agreement of the parties and (ii) any SLAs that the
Owner/Servicer and Subservicer have agreed to waive or exclude on the basis of
major events beyond the Subservicer’s control which materially and adversely
affect the servicing of the Subject Loans under the Agreement, including,
without limitation, conflicts or issues with Approved Parties, any “Approved
Parties” (as defined herein), Vendors selected by the Owner/





--------------------------------------------------------------------------------





Servicer, HLSS or Shellpoint, any NRZ REO Vendor (under and as defined in the
Servicing Addendum) or any subcontractors or subvendors retained by any such NRZ
REO Vendor, regulatory changes, Force Majeure Events or events affecting the
mortgage servicing industry as a whole and not specific to Subservicer.
In the event of a major computer software system change to the Subservicer’s
primary servicing system, the parties will agree to waive the Excessive SLA
Failure Trigger Event and the Excessive SLA Failure Trigger for a period of six
(6) calendar months from the date that such system change was implemented;
provided that the Subservicer provided at least ninety (90) days’ notice to the
Owner/Servicer of such system change.
F.    Definitions
“60+ Day Delinquent”: With respect to any Subject Loan, the Mortgage Loan that
would be considered sixty (60) days or more contractually delinquent following
the OTS Methodology.
“90+ Day Delinquent”: With respect to any Subject Loan, the Mortgage Loan that
would be considered ninety (90) days or more contractually delinquent following
the OTS Methodology.
“Affected SLA”: (i) In the event that there are major system changes impacting
the Subservicer’s servicing platform as a whole, for a period of six months
following such changes or increase, all SLAs and (ii) in the event that there
are major system changes impacting particular areas of the Subservicer’s
servicing activities, for a period of six months following such changes, all
SLAs related to such areas.
For the avoidance of doubt, if there is a system change, the double and triple
SLA penalties shall not count towards the Excessive SLA Failure Trigger.
However, they shall count towards the Subservicer Economics and during the six
month period reference above the 25% cap on adjustments to Subservicer Economics
shall be in place.
“Delinquency Ratio”: With respect to the Subject Loans, as of the end of each
calendar month, the percentage equivalent of a fraction, (x) the numerator of
which is the total unpaid principal balance of the Subject Loans which are 90+
Day Delinquent, including Subject Loans in foreclosure which are 90+ Day
Delinquent, Subject Loans in bankruptcy which are 90+ Day Delinquent, plus the
loan balance (prior to conversion to REO) of REO Properties, that were serviced
or subserviced by the Subservicer during such month and (y) the denominator of
which is the total unpaid principal balance of all Subject Loans.
“Force Majeure Event”: Any event beyond the reasonable control of the
Subservicer including, without limitation, strikes, work stoppages, acts of war
or terrorism, insurrection, revolution, nuclear or natural catastrophes or acts
of God and interruptions, loss or malfunctions of utilities, communications or
computer (software and hardware) services.
“Foreclosure Sale Ratio”: With respect to the Subject Loans, as of the end of
each calendar month, the percentage equivalent of a fraction, (x) the numerator
of which is total number of Subject Loans with respect to which the foreclosure
sale has been completed as of the end of the day on the last day of such
calendar month, and (y) the denominator of which is the total number of Subject
Loans counted in the Subservicer’s foreclosure inventory (whether active or on
hold) as of the end of the day on the last day of such calendar month.





--------------------------------------------------------------------------------





“Incentive Amount”: For each SLA, the amount computed pursuant to Exhibit F, if
applicable.
“Measurement Loans”: Other than any Mortgage Loans with respect to which the
Subservicer is solely performing Master Servicing functions, the Prior Ocwen
Serviced Loans hereunder and under any NRZ Servicing/Subservicing Agreement or
any mortgage loans subserviced by Subservicer pursuant to the NRM Agency
Subservicing Agreement and any Mortgage Loans subject to an MSRPA Servicing
Agreement (as defined in the New RMSR Agreement) as of the date of the New RMSR
Agreement or that were previously subject to a Deferred Servicing Agreement (as
defined in the Master Agreement) and which, in each case, are being serviced or
subserviced by Subservicer for any NRZ O/S Entity or any of their respective
Affiliates or securitizations sponsored by New Residential Investment Corp. or
any of its subsidiaries, including on an interim basis, but excluding any
Mortgage Loans with respect to which (x) the Servicing Rights have been
transferred to a third party pursuant to the New RMSR Agreement or the Servicing
Addendum, (y) the Rights to MSRs (as defined in the New RMSR Agreement) and
Transferred Receivables Assets (as defined in the New RMSR Agreement) have been
transferred to Subservicer or an Affiliate of Subservicer pursuant to the New
RMSR Agreement or the Servicing Addendum or (z) the subservicing of such
Mortgage Loans is being performed by a party other than Subservicer or an
Affiliate of Subservicer pursuant to Section 5.7 of the Servicing Addendum.


“Monthly Fee Amount”: For each month, an amount equal to (A) the product of
(i) [***] ([***]) and (ii) the total unpaid principal balance of the Mortgage
Loans as of the first Business Day of such calendar month that were subserviced
by the Subservicer during such calendar month, excluding those Mortgage Loans
for which Subservicer is solely performing Master Servicing functions under this
Agreement, (B) divided by 12.


“Net SLA Monthly Penalty Amount”: For each month, the amount, if positive, equal
to (A) the aggregate Penalty Amounts payable by the Subservicer, if any, with
respect to the SLAs in such month minus (B)(i) if applicable, any such amounts
paid as the result of a double or triple penalty multiplier for any Affected SLA
and (ii) the aggregate Incentive Amounts payable to the Subservicer, if any,
with respect to the SLAs in such month; provided that the amount to be included
in clause (A) or (B) with respect to each Quarterly SLA shall be zero in each
month prior to the initial calculation of such Quarterly SLA and for each month
following such initial calculation shall be the Penalty Amount or Incentive
Amount, if applicable, from the most recent calculation of such Quarterly SLA.
For the avoidance of doubt penalties and incentives related to Master Servicing
SLAs shall not count towards the calculation of the Net SLA Monthly Penalty
Amount.
“New Mortgage Loan”: With respect to any existing Mortgage Loan subject to this
Agreement, the Shellpoint PLS Subservicing Agreement or the Servicing Addendum,
a new mortgage loan (i) which is originated when the related Mortgagor
(A) refinances such existing Mortgage Loan with proceeds from such new mortgage
loan which is secured by the same mortgaged property or (B) pays off in full
such existing Mortgage Loan and obtains a new mortgage loan secured by a
different mortgaged property and, in each case, such refinancing or new
borrowing resulted from the solicitation efforts of the Subservicer or any
brokers, correspondent lenders, agents or independent contractors that
Subservicer engaged to solicit such refinancing or new borrowing on its behalf
and (ii) for which the related Servicing Rights are transferred to the
Owner/Servicer





--------------------------------------------------------------------------------





or Shellpoint pursuant to Exhibit B of this Agreement, the Shellpoint PLS
Subservicing Agreement or the Servicing Addendum.
“OTS Methodology”: A method of calculating delinquency of a Subject Loan based
upon The Office of Thrift Supervision method, under which method a Subject Loan
is considered delinquent if the payment has not been received by the Subject
Loan’s next due date. For example, a Subject Loan with a due date of August 1,
2017, with no payment received by the close of business on September 1, 2017,
would have been reported as delinquent on October 1, 2017.
“Penalty Amount”: For each SLA, the amount computed pursuant to Exhibit F,
including, without limitation, the application of any applicable double
penalties, triple penalties or waivers and taking into account the consecutive
failure requirement for a penalty to be assessed.
“Quarter”: A period consisting of three consecutive calendar months and
beginning with either January, April, July or October.
“Quarterly Average Delinquency Ratio”: With respect to each Quarter, the
percentage equivalent of a fraction, (x) the numerator of which is the sum of
the Delinquency Ratios for each of the applicable three months and (y) the
denominator of which is three.
“Quarterly Average Foreclosure Sale Ratio”: With respect to each Quarter, the
percentage equivalent of a fraction, (x) the numerator of which is the sum of
the Foreclosure Sale Ratios for each of the applicable three months and (y) the
denominator of which is three.
“Quarterly Average Workout Ratio”: With respect to each Quarter, the percentage
equivalent of a fraction, (x) the numerator of which is the sum of the Workout
Ratios for each of the applicable three months and (y) the denominator of which
is three.
“Quarterly SLAs”: Each SLA with a designated frequency of “quarterly” on Exhibit
F.
“Subject Loans”: Each of (i) the Measurement Loans and (ii) any Transferred-In
Loans agreed upon by the parties; provided that (x) with respect to the
calculation of the Foreclosure Sale Ratio, a Transferred-In Loan shall not be
deemed a Subject Loan until a date that is mutually agreed by the parties and
(y) with respect to the calculation of the Workout Ratio, a Transferred-In Loan
shall not be deemed a Subject Loan until a date that is mutually agreed to by
the parties.
“Transferred-In Loans”: Other than any Mortgage Loans with respect to which the
Subservicer is solely performing Master Servicing functions under any NRZ
Servicing/Subservicing Agreement, each of (i) any New Mortgage Loans and (ii)
any Mortgage Loans that become subject to any NRZ Servicing/Subservicing
Agreement pursuant to an Acknowledgement Agreement with respect to which the
Subservicer is not solely performing Master Servicing functions.
“Workout Ratio”: With respect to the Subject Loans, as of the end of each
calendar month, the percentage equivalent of a fraction, (x) the numerator of
which is total number of the Subject Loans with respect to which, during such
month either a non-HAMP modification, a short-sale or a deed-in-lieu agreement,
in each case, has been completed, and (y) the denominator of which is the total
number of Subject Loans which are 60+ Day Delinquent, but excluding any Subject
Loans for which the related Mortgaged Property has become an REO Property.





--------------------------------------------------------------------------------





G.    Reporting


In addition to the Subservicer’s other reporting obligations set forth in
Section 2.8 of the Agreement, with respect to the Performance Triggers, the
Subservicer will, in a format reasonably requested by the Owner/Servicer, report
the following to the Owner/Servicer, it being understood that Subservicer may
combine such reports with the reports required to be delivered under any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement and
that delivery thereunder shall be deemed to constitute delivery hereunder:


a)
With respect to the Delinquency Trigger, the Foreclosure Sale Trigger and the
Workout Trigger, (i) on a monthly basis, when available, but in no case later
than ten Business Days after the end of the following month, the prior month’s
Delinquency Ratio, Foreclosure Sale Ratio and Workout Ratio, together with the
relevant data used to calculate such ratios and (ii) on a quarterly basis, when
available, but in no case later than ten Business Days after the end of the
first month following the applicable quarter, the Quarterly Average Delinquency
Ratio, the Quarterly Average Foreclosure Sale Ratio and the Quarterly Average
Workout Ratio and a comparison of such ratios to the Delinquency Trigger, the
Foreclosure Sale Trigger and the Workout Trigger, respectively.

b)
With respect to the Excessive SLA Failure Trigger, (i) on a monthly basis, when
available, but in no case later than fifteen Business Days after the end of the
following month, the Net SLA Monthly Penalty Amount for such month, which report
shall include (i) a comparison to the Excessive SLA Failure Trigger, (ii) an
identification of the applicable SLAs used to calculate the Net SLA Monthly
Penalty Amount, (iii) any applicable Penalty Amount or Incentive Amount used to
calculate the Net SLA Monthly Penalty Amount and (iv) any other relevant
information (in addition to the previously delivered monthly and quarterly
reports under Exhibit F to the Agreement).



 





